







CANADIAN GUARANTEE AND COLLATERAL AGREEMENT
made by
MATTHEWS EQUIPMENT LIMITED
and certain of its Subsidiaries,
in favour of
BANK OF AMERICA, N.A.,
as Agent
Dated as of July 31, 2019



--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1    DEFINED TERMS
2
1.1
Definitions.
2
1.2
Other Definitional Provisions.
9

SECTION 2    GUARANTEE
9
2.1
Guarantee.
9
2.2
Right of Contribution.
11
2.3
No Subrogation.
11
2.4
Amendments, etc. with respect to the Obligations.
11
2.5
Guarantee Absolute and Unconditional.
12
2.6
Reinstatement.
13
2.7
Payments.
13

SECTION 3    GRANT OF SECURITY INTEREST
14
3.1
Grant.
14
3.2
Pledged Collateral.
15
3.3
Excluded Assets.
15
3.4
Intercreditor Relations.
18
3.5
ULC Shares.
18
3.6
Trademark Security.
19

SECTION 4    REPRESENTATIONS AND WARRANTIES
19
4.1
Representations and Warranties of Each Guarantor.
19
4.2
Representations and Warranties of Each Grantor.
20
4.3
Representations and Warranties of Each Pledgor.
23

SECTION 5 COVENANTS
24
5.1
Covenants of Each Guarantor.
24
5.2
Covenants of Each Grantor.
24
5.3
Covenants of Each Pledgor.
28

SECTION 6    REMEDIAL PROVISIONS
30
6.1
Certain Matters Relating to Accounts.
30
6.2
Communications with Obligors; Grantors Remain Liable.
31
6.3
Pledged Stock.
32
6.4
Proceeds to be Turned Over to Agent.
33
6.5
Application of Proceeds.
33
6.6
PPSA and Other Remedies.
34
6.7
Registration Rights.
35
6.8
Waiver; Deficiency.
36
6.9
Certain Undertakings with Respect to Special Purpose Vehicles.
36

SECTION 7    THE AGENT
38
7.1
Agent’s Appointment as Attorney-in-Fact, etc.
38



(i)



--------------------------------------------------------------------------------





7.2
Duty of Agent.
40
7.3
Financing Statements.
40
7.4
Authority of Agent.
40
7.5
Right of Inspection.
40

SECTION 8    NON-LENDER SECURED PARTIES
41
8.1
Rights to Collateral.
41
8.2
Appointment of Agent.
42
8.3
Waiver of Claims.
42
8.4
[Reserved]
43
8.5
Release of Liens; Rollover Hedge Providers.
43

SECTION 9    MISCELLANEOUS
43
9.1
Amendments in Writing.
43
9.2
Notices.
43
9.3
No Waiver by Course of Conduct; Cumulative Remedies.
44
9.4
Enforcement Expenses; Indemnification.
44
9.5
Successors and Assigns.
44
9.6
Set-Off.
45
9.7
Counterparts.
45
9.8
Severability.
45
9.9
Section Headings.
45
9.10
Integration.
46
9.11
GOVERNING LAW.
46
9.12
Submission to Jurisdiction; Waivers.
46
9.13
Acknowledgments.
46
9.14
WAIVER OF JURY TRIAL.
47
9.15
Additional Grantors.
47
9.16
Releases.
47
9.17
Judgment.
48
9.18
Release of Liens; Rollover Issuing Lenders.
49
9.19
Attachment of Security Interest.
49
9.20
Amalgamation.
49

SCHEDULES
1    Notice Addresses of Guarantors
2    Pledged Securities
3    Perfection Matters
4    Jurisdiction of Organization, Certain Addresses and Locations of Collateral
5    Intellectual Property
6    Contracts
7    [Reserved]




(ii)



--------------------------------------------------------------------------------





ANNEXES
1    Assumption Agreement




(iii)



--------------------------------------------------------------------------------






CANADIAN GUARANTEE AND COLLATERAL AGREEMENT
CANADIAN GUARANTEE AND COLLATERAL AGREEMENT, dated as of July 31, 2019, made by
MATTHEWS EQUIPMENT LIMITED, an Ontario corporation (together with its successors
and assigns, “Matthews”), and certain of its Subsidiaries in favour of BANK OF
AMERICA, N.A., as agent (in such capacity, and together with its successors and
assigns in such capacity, the “Agent”) for the Secured Parties.
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among Herc Holdings
Inc. (“Holdings”), the U.S. Subsidiary Borrowers from time to time party thereto
(together with Holdings, the “U.S. Borrowers”), Matthews, as a Canadian Borrower
(and together with the U.S. Borrowers, the “Borrowers”), Bank of America, N.A.,
as Agent, and the other parties party thereto, the Lenders have severally agreed
to make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;
WHEREAS, Matthews, together with any other Canadian Borrower or Subsidiary of a
Canadian Borrower that becomes a party hereto from time to time (it being
understood that no Excluded Subsidiary shall be required to be or become a party
hereto) (all of the foregoing are collectively referred to as the “Grantors”),
are members of an affiliated group of companies that includes Holdings and the
other Borrowers;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;
WHEREAS, the Agent may in the future enter into a Pari Passu Intercreditor
Agreement substantially in the form attached to the Credit Agreement as Exhibit
L, and acknowledged by the Borrowers and certain Domestic Subsidiaries of
Holdings (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time (subject to Section 9.1 hereof), a “Pari Passu
Intercreditor Agreement”), and one or more other Acceptable Intercreditor
Agreements;
WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each such Grantor will derive substantial direct and indirect benefit from
the making of the extensions of credit under the Credit Agreement; and
WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Grantors
shall execute and deliver this Agreement to the Agent for the benefit of the
Secured Parties.
NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective







--------------------------------------------------------------------------------





extensions of credit to the Borrowers thereunder, each Grantor hereby agrees
with the Agent, for the benefit of the Secured Parties, as follows:
SECTION 1 DEFINED TERMS
1.1    Definitions.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement,
and the following terms that are defined in the PPSA (as in effect on the date
hereof) are used herein as so defined: Chattel Paper, Documents of Title,
Equipment, Intangibles and Money.
(b)    The following terms shall have the following meanings:
“Accounts”: all accounts (as defined in the PPSA) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor, but in any event excluding all Accounts
that have been sold or otherwise transferred (and not transferred back to a
Grantor) in connection with a Securitization Transaction.
“Accounts Receivable”: any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
PPSA) or Chattel Paper.
“Adjusted Net Worth”: as to any Guarantor at any time, the greater of (x) $0 and
(y) the amount by which the fair saleable value of such Guarantor’s assets on
the date of the respective payment hereunder exceeds its debts and other
liabilities (including contingent liabilities, but without giving effect to any
of its obligations under this Agreement or any other Loan Document, or pursuant
to its guarantee with respect to any Indebtedness then outstanding pursuant to
Section 8.1(b) of the Credit Agreement) on such date.
“Agent”: as defined in the preamble.
“Agreement”: this Canadian Guarantee and Collateral Agreement, as the same may
be amended, restated, supplemented, waived or otherwise modified from time to
time.
“Applicable Law”: as defined in Section 9.8 hereto.
“Bank Products Affiliate” shall mean any Lender Counterparty to which any
Designated Bank Products Obligations are owed.
“Bankruptcy Case”: (i) Holdings or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, receiver-manager, interim
receiver, monitor, trustee, custodian, conservator or other similar official for
it or for all or any substantial part of its assets, or Holdings or any of its
Subsidiaries making a


-2-



--------------------------------------------------------------------------------





general assignment for the benefit of its creditors; or (ii) there being
commenced against Holdings or any of its Subsidiaries any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days.
“Borrower Obligations”: with respect to any Canadian Borrower, the Obligations
(as defined in the Credit Agreement) of such Borrower. With respect to any
Guarantor, if and to the extent, under the Commodity Exchange Act or any rule,
regulation or order of the CFTC (or the application or official interpretation
of any thereof), all or a portion of the guarantee of such Guarantor of, or the
grant by such Guarantor of a security interest for, the obligation (the
“Excluded Borrower Obligation”) to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act (or the analogous term or section in any amended or
successor statute) is or becomes illegal, the Borrower Obligations guaranteed by
such Guarantor shall not include any such Excluded Borrower Obligation.
“Borrowers”: as defined in the recitals.
“Canadian Borrower”: means Matthews and any other Person that becomes a Canadian
Borrower under the Credit Agreement.
“Canadian Subsidiary”: any Subsidiary of Holdings that is formed under the laws
of Canada.
“CFTC”: the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.
“Collateral”: as defined in Section 3.
“Collateral Account Bank”: any bank that is the Agent, a Lender, an Affiliate of
the Agent or Lender or another depository institution reasonably acceptable to
Agent, as selected by the relevant Grantor.
“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Agent for the benefit of the Secured Parties.
“Collateral Representative”: (i) if a Pari Passu Intercreditor Agreement is
executed, the Person acting as representative for the Agent and the Secured
Parties thereunder for the applicable purpose contemplated by this Agreement and
(ii) if any other Acceptable Intercreditor Agreement is executed, the Person
acting as representative for the Agent and the Secured Parties thereunder for
the applicable purpose contemplated by this Agreement.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. §1 et. seq.), as
in effect from time to time, or any successor statute.




-3-



--------------------------------------------------------------------------------





“Contracts”: with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof (except for contracts listed on
Schedule 6), to which such Grantor is a party or under which such Grantor or any
property of such Grantor is subject, as the same may from time to time be
amended, supplemented, waived or otherwise modified, including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (ii) all rights of such Grantor
to damages arising thereunder and (iii) all rights of such Grantor to perform
and to exercise all remedies thereunder.
“Copyright Licenses”: with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any Canadian copyright of such Grantor, other than agreements with
any Person who is an Affiliate or a Subsidiary of Holdings or such Grantor,
including, without limitation, any material license agreements listed on
Schedule 5, subject, in each case, to the terms of such license agreements, and
the right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such licenses.
“Copyrights”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all Canadian copyrights, whether or not the underlying
works of authorship have been published or registered, all Canadian copyright
registrations and copyright applications, including, without limitation, any
copyright registrations and copyright applications listed on Schedule 5, and
(i) all renewals thereof, (ii) all income, royalties, damages and payments now
and hereafter due and/or payable with respect thereto, including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past or future infringements thereof and (iii) the
right to sue or otherwise recover for past, present and future infringements and
misappropriations thereof.
“Credit Agreement”: has the meaning provided in the recitals.
“Deposit Accounts”: as defined in Section 3.1(g).
“Dollars” and “$”: means the lawful money of the United States of America.
“Excluded Assets”: as defined in Section 3.3.
“Excluded Borrower Obligation”: as defined in the definition of “Borrower
Obligations”.
“Excluded Obligation”: as defined in the definition of “Guarantor Obligations”.
“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than Canada or any political subdivision thereof.




-4-



--------------------------------------------------------------------------------





“General Fund Account”: the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.
“Grantors”: as defined in the recitals.
“Guarantor Obligations”: with respect to any Guarantor, the Borrower Obligations
guaranteed by such Guarantor pursuant to Section 2. With respect to any
Guarantor, if and to the extent, under the Commodity Exchange Act or any rule,
regulation or order of the CFTC (or the application or official interpretation
of any thereof), all or a portion of the guarantee of such Guarantor of, or the
grant by such Guarantor of a security interest for, the obligation (together
with the Excluded Borrower Obligation, the “Excluded Obligation”) to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act (or the
analogous term or section in any amended or successor statute) is or becomes
illegal, the Guarantor Obligations of such Guarantor shall not include any such
Excluded Obligation.
“Guarantors”: the collective reference to each Grantor.
“Holdings”: as defined in the preamble.
“Industrial Design License”: with respect to any Grantor, all written
agreements, now or hereafter in effect with any third party, granting any right
to make, use or sell any Industrial Design, now or hereafter owned by any
Grantor or that any Grantor otherwise has the right to license, is in existence,
or granting to any Grantor any right to make, use or sell any Industrial Design,
now or hereafter owned by any third party, is in existence, and all rights of
any Grantor under any such agreement including, without limitation, the license
agreements listed on Schedule 5 hereto, subject, in each case, to the terms of
such license agreements, and the right to prepare for sale, sell and advertise
for sale, all Inventory now or hereafter covered by such licenses.
“Industrial Designs”: all of the following, now owned or hereafter acquired by
any Grantor: (a) all industrial designs, design patents and other designs that
the Grantor now or hereafter owns or uses in Canada, including but not limited
to all industrial designs, design patents and other designs listed on Schedule 5
hereto and all renewals and extensions thereof, (b) all registrations and
recordings thereof and all applications that have been or shall be made or filed
in Canada or other political subdivision thereof and all records thereof and all
reissues, extensions or renewals thereof, and (c) all common law and other
rights in the above.
“Instruments”: has the meaning specified in the PPSA, but excluding the Pledged
Securities.
“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks, Trademark Licenses, Industrial
Designs and Industrial Design Licenses.
“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $5,000,000 evidencing loans made by such Grantor
to Holdings, any Borrower or any Restricted Subsidiary.


-5-



--------------------------------------------------------------------------------





“Intercreditor Agreements”: (a) a Pari Passu Intercreditor Agreement (upon and
during the effectiveness thereof) and (b) any other Acceptable Intercreditor
Agreement that may be entered into in the future by the Agent and acknowledged
by the Borrowers and the other Grantors (each as amended, amended and restated,
waived, supplemented or otherwise modified from time to time (subject to
Section 9.1 hereof)) (upon and during the effectiveness thereof).
“Inventory”: with respect to any Grantor, all inventory (as defined in the PPSA)
of such Grantor, including, without limitation, all Inventory (as defined in the
Credit Agreement) of such Grantor.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in the PPSA and (ii) whether or not constituting
“investment property” as so defined, all Pledged Securities.
“Issuers”: the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by Section 8.5 of
the Credit Agreement).
“Non-Lender Secured Parties”: the collective reference to all Lender
Counterparties and all successors, assigns, transferees and replacements
thereof.
“Obligations”: (i) in the case of a Canadian Borrower, its Borrower Obligations
and its Guarantor Obligations and (ii) in the case of each other Guarantor, its
Guarantor Obligations.
“Pari Passu Intercreditor Agreement”: as defined in the recitals.
“Patent Licenses”: with respect to any Grantor, all written license agreements
of such Grantor providing for the grant by or to such Grantor of any right under
any Canadian patent, patent application, or patentable invention other than
agreements with any Person who is an Affiliate or a Subsidiary of Holdings or
such Grantor, including, without limitation, the material license agreements
listed on Schedule 5, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.
“Patents”: with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all Canadian patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5, and
including, without limitation, (i) all inventions and improvements described and
claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in Canada and all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, and extensions thereof, all
improvements thereon, and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto.


-6-



--------------------------------------------------------------------------------





“Pledged Collateral”: as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.
“Pledged Notes”: with respect to any Pledgor, all Intercompany Notes at any time
issued to, or held or owned by, such Pledgor.
“Pledged Securities”: the collective reference to Pledged Notes and Pledged
Stock.
“Pledged Stock”: with respect to any Pledgor, the shares of Capital Stock listed
on Schedule 2 as held by such Pledgor, together with any other shares of Capital
Stock required to be pledged by such Pledgor pursuant to Section 7.16 of the
Credit Agreement, as well as any other shares, stock certificates, options or
rights of any nature whatsoever in respect of the Capital Stock of any Person
that may be issued or granted to, or held by, such Pledgor while this Agreement
is in effect, in each case, unless and until such time as the respective pledge
of such Capital Stock under this Agreement is released in accordance with the
terms hereof and the Credit Agreement; provided that in no event shall there be
pledged, nor shall any Pledgor be required to pledge, directly or indirectly,
(i)  any of the Capital Stock of a Subsidiary of a Foreign Subsidiary (other
than a Subsidiary organized under the laws of the United States), (iii) de
minimis shares of a Foreign Subsidiary (other than a Subsidiary organized under
the laws of the United States) held by any Pledgor as a nominee or in a similar
capacity, (iv) any of the Capital Stock of any Unrestricted Subsidiary and
(v) without duplication, any Excluded Assets.
“Pledgor”: each Canadian Borrower (with respect to Pledged Stock of the entities
listed on Schedule 2 under the name of such Borrower and all other Pledged
Collateral of such Borrower) and each other Grantor (with respect to Pledged
Securities held by such Grantor and all other Pledged Collateral of such
Grantor).
“PPSA”: means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security as in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or such other applicable legislation as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.
“Proceeds”: all “proceeds” as such term is defined in the PPSA and, in any
event, Proceeds of Pledged Securities shall include, without limitation, all
dividends or other income from the Pledged Securities, collections thereon or
distributions or payments with respect thereto.
“Restrictive Agreements”: as defined in Section 3.3(c).
“Security Collateral”: with respect to any Grantor, means, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Grantor.
“Specified Asset”: as defined in Section 4.2.2(b).


-7-



--------------------------------------------------------------------------------





“STA”: the Securities Transfer Act, 2006 (Ontario), including the regulations
thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the securities transfers legislation or other applicable
legislation with respect to the transfer of securities as in effect in a
jurisdiction other than Ontario, “STA” means the Securities Transfer Act or such
other applicable legislation as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.
“Trade Secret Licenses”: with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any Canadian trade secrets, including, without limitation, know how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, other than agreements with any Person who is an Affiliate
or a Subsidiary of Holdings or such Grantor, subject, in each case, to the terms
of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.
“Trade Secrets”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all Canadian trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.
“Trademark Licenses”: with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any Canadian trademarks, service marks, trade names, trade dress or
other indicia of trade origin or business identifiers, other than agreements
with any Person who is an Affiliate or a Subsidiary of Holdings or such Grantor,
including, without limitation, the material license agreements listed on
Schedule 5, subject, in each case, to the terms of such license agreements, and
the right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such licenses.
“Trademarks”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all Canadian trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations, and any renewals thereof, including, without limitation, each
registration and application identified in Schedule 5, and including, without
limitation, (i) the right to sue or otherwise recover for any and all past,
present and future infringements or dilutions thereof, (ii) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all licenses
entered into in connection therewith, and damages and payments for past or
future infringements or dilutions thereof), and (iii) all other rights
corresponding thereto in Canada and all other rights of any kind whatsoever of
such Grantor accruing thereunder or pertaining thereto in Canada, together in
each


-8-



--------------------------------------------------------------------------------





case with the goodwill of the business connected with the use of, and symbolized
by, each such trademark, service mark, trade name, trade dress or other indicia
of trade origin or business identifiers.
“ULC” means an unlimited company incorporated or otherwise existing under the
Companies Act (Nova Scotia), an unlimited liability company incorporated or
otherwise existing under the Business Corporations Act (British Columbia), an
unlimited liability corporation incorporated or otherwise existing under the
Business Corporations Act (Alberta) or any similar entity whose shareholders
have unlimited liability incorporated or otherwise existing under any law of any
jurisdiction of Canada.
“ULC Law” means the Companies Act (Nova Scotia), the Business Corporations Act
(British Columbia), the Business Corporations Act (Alberta) or any law of any
jurisdiction of Canada which provides for the incorporation or other formation
of a ULC.
“ULC Shares” means Pledged Stock which consist of shares in the capital stock or
other equity interests of any entity which is ULC.
“U.S. Borrowers”: as defined in the recitals.
1.2    Other Definitional Provisions.
(a)    The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
subsection, Schedule and Annex references are to this Agreement unless otherwise
specified. The words “include”, “includes”, and “including” shall be deemed to
be followed by the phrase “without limitation”. Unless otherwise expressly
provided herein, any definition of or reference to any agreement (including this
Agreement and the other Loan Documents), instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as amended, supplemented, waived or otherwise modified from time to time
(subject to any restrictions on such amendments, supplements, waivers or
modifications set forth herein).
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    Where the context requires, terms relating to the Collateral, Pledged
Collateral or Security Collateral, or any part thereof, when used in relation to
a Grantor shall refer to such Grantor’s Collateral, Pledged Collateral or
Security Collateral or the relevant part thereof.
(d)    All references in this Agreement to any of the property described in the
definition of the term “Collateral” or “Pledged Collateral”, or to any Proceeds
thereof, shall be deemed to be references thereto only to the extent the same
constitute Collateral or Pledged Collateral, respectively.
SECTION 2 GUARANTEE
2.1    Guarantee.


-9-



--------------------------------------------------------------------------------





(a)    Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Agent, for the ratable benefit of the applicable
Secured Parties, the prompt and complete payment and performance by each
U.S. Borrower when due and payable (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations of such U.S. Borrower
owed to the applicable Secured Parties, and (ii) each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees to the Agent,
for the ratable benefit of the applicable Secured Parties, the prompt and
complete payment and performance by each Canadian Borrower when due and payable
(whether at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations of such Canadian Borrower owed to the applicable Secured Parties.
(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable federal, provincial
and territorial laws relating to the insolvency of debtors; provided that, to
the maximum extent permitted under applicable law, it is the intent of the
parties hereto that the rights of contribution of each Guarantor provided in
following Section 2.2 be included as an asset of the respective Guarantor in
determining the maximum liability of such Guarantor hereunder.
(c)    Each Guarantor agrees that the Borrower Obligations guaranteed by it
hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Agent or any other
Secured Party hereunder.
(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until the earliest to occur of (i) the first date on which all the Loans,
all other Borrower Obligations then due and owing, and the obligations of each
Guarantor under the guarantee contained in this Section 2 then due and owing
shall have been satisfied by payment in full in cash, no Letter of Credit shall
be outstanding (except for Letters of Credit that have been cash collateralized
or otherwise provided for in a manner reasonably satisfactory to the applicable
Letter of Credit Issuer) and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
any of the Borrowers may be free from any Borrower Obligations, (ii) as to any
Guarantor, a sale or other disposition of all the Capital Stock of such
Guarantor (other than to another Guarantor), or, if such Guarantor is not
Holdings, any other transaction or occurrence as a result of which such
Guarantor ceases to be a Restricted Subsidiary, in each case that is permitted
under the Credit Agreement and (iii) as to any Guarantor, such Guarantor
becoming an Excluded Subsidiary.
(e)    No payment made by any Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Agent or any other
Secured Party from any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of


-10-



--------------------------------------------------------------------------------





any of the Borrower Obligations), remain liable for the Borrower Obligations of
each Borrower guaranteed by it hereunder up to the maximum liability of such
Guarantor hereunder until the earliest to occur of (i) the first date on which
all the Loans and all other Borrower Obligations then due and owing, are paid in
full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the applicable Letter of Credit Issuer) and the
Commitments are terminated, (ii) as to any Guarantor, a sale or other
disposition of all the Capital Stock of such Guarantor (other than to another
Guarantor), or, if such Guarantor not Holdings, any other transaction or
occurrence as a result of which such Guarantor ceases to be a Restricted
Subsidiary, in each case that is permitted under the Credit Agreement and
(iii) as to any Guarantor, such Guarantor becoming an Excluded Subsidiary.
2.2    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share (based, to
the maximum extent permitted by law, on the respective Adjusted Net Worths of
the Guarantors on the date the respective payment is made) of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder that has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Agent and the other Secured Parties, and each Guarantor
shall remain liable to the Agent and the other Secured Parties for the full
amount guaranteed by such Guarantor hereunder.
2.3    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the Agent
or any other Secured Party, no Guarantor shall be entitled to be subrogated to
any of the rights of the Agent or any other Secured Party against any Borrower
or any other Guarantor or any collateral security or guarantee or right of
offset held by the Agent or any other Secured Party for the payment of the
Borrower Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Agent and the other Secured Parties by the Borrowers on account of the
Borrower Obligations are paid in full in cash, no Letter of Credit shall be
outstanding and the Commitments are terminated. If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been paid in full in cash or any Letter of
Credit shall remain outstanding (and shall not have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the applicable
Issuing Lenders) or any of the Commitments shall remain in effect, such amount
shall be held by such Guarantor in trust for the Agent and the other Secured
Parties, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Agent in the exact form
received by such Guarantor (duly endorsed by such Guarantor to the Agent, if
required), to be held as collateral security for all of the Borrower Obligations
(whether matured or unmatured) guaranteed by such Guarantor and/or then or at
any time thereafter may be applied against any Borrower Obligations, whether
matured or unmatured, in such order as the Agent may determine.
2.4    Amendments, etc. with respect to the Obligations. To the maximum extent
permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any


-11-



--------------------------------------------------------------------------------





Guarantor, any demand for payment of any of the Borrower Obligations made by the
Agent or any other Secured Party may be rescinded by the Agent or such other
Secured Party and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, waived, modified, accelerated, compromised, subordinated, waived,
surrendered or released by the Agent or any other Secured Party, and the Credit
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, waived, modified, supplemented
or terminated, in whole or in part, as the Agent (or the Required Lenders or the
applicable Lenders(s), as the case may be) may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Agent or any other Secured Party for the payment of any of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. None of the
Agent or any other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for any of the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto, except to the extent required by applicable law.
2.5    Guarantee Absolute and Unconditional. Each Guarantor waives, to the
maximum extent permitted by applicable law, any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the Agent or any other Secured Party upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; each of the Borrower Obligations, and any obligation contained
therein, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between any of the
Borrowers and any of the Guarantors, on the one hand, and the Agent and the
other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor waives, to the maximum extent
permitted by applicable law, diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon any Borrower or any of the other
Guarantors with respect to any of the Borrower Obligations. Each Guarantor
understands and agrees, to the extent permitted by law, that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment and not of collection. Each Guarantor hereby
waives, to the maximum extent permitted by applicable law, any and all defenses
(other than any claim alleging breach of a contractual provision of any of the
Loan Document) that it may have arising out of or in connection with any and all
of the following: (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Agent or any other Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by any of the
Borrowers against the Agent or any other Secured Party, (c) any change in the
time, place, manner or place of payment, amendment, or waiver or increase in any
of the Obligations, (d) any exchange, taking, or release of Security Collateral,
(e) any change in the structure or existence of any of the Borrowers, (f) any
application of Security Collateral to any of the Obligations, (g) any law,
regulation or order of any jurisdiction, or any other event, affecting any term
of any Obligation or the rights of the Agent or any other Secured Party with
respect thereto, including,


-12-



--------------------------------------------------------------------------------





without limitation: (i) the application of any such law, regulation, decree or
order, including any prior approval, which would prevent the exchange of any
currency (other than Dollars) for Dollars or the remittance of funds outside of
such jurisdiction or the unavailability of Dollars in any legal exchange market
in such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives any Borrower of any assets or their use, or of the ability
to operate its business or a material part thereof, or (iv) any war (whether or
not declared), insurrection, revolution, hostile act, civil strife or similar
events occurring in such jurisdiction which has the same effect as the events
described in clause (i), (ii) or (iii) above (in each of the cases contemplated
in clauses (i) through (iv) above, to the extent occurring or existing on or at
any time after the date of this Agreement), or (h) any other circumstance
whatsoever (other than payment in full in cash of the Borrower Obligations
guaranteed by it hereunder) (with or without notice to or knowledge of any of
the Borrowers or such Guarantor) that constitutes, or might be construed to
constitute, an equitable or legal discharge of any of the Borrowers for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Agent and any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any of the Borrowers, any other Guarantor or any
other Person or against any collateral security or guarantee for the Borrower
Obligations guaranteed by such Guarantor hereunder or any right of offset with
respect thereto, and any failure by the Agent or any other Secured Party to make
any such demand, to pursue such other rights or remedies or to collect any
payments from any Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any of the Borrowers, any other Guarantor or
any other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, the Agent or any other Secured Party against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
2.6    Reinstatement. The guarantee of any Guarantor contained in this Section 2
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Borrower Obligations guaranteed
by such Guarantor hereunder is rescinded or must otherwise be restored or
returned by the Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
2.7    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Agent without set-off or counterclaim, in Dollars (or in the case
of any amount required to be paid in any other currency pursuant to the
requirements of the Credit Agreement or other


-13-



--------------------------------------------------------------------------------





agreement relating to the respective Obligations, such other currency), at the
Agent’s office specified in Section 14.8 of the Credit Agreement or such other
address as may be designated in writing by the Agent to such Guarantor from time
to time in accordance with Section 14.8 of the Credit Agreement.
SECTION 3 GRANT OF SECURITY INTEREST
3.1    Grant. Each Grantor hereby assigns, grants, hypothecates and pledges,
subject to existing licenses to use the Copyrights, Patents, Trademarks,
Industrial Designs and Trade Secrets granted by such Grantor in the ordinary
course of business, to the Agent, for the benefit of the Secured Parties, a
security interest in all of the present and future, assets, undertaking,
property and Collateral of such Grantor, as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations of such Grantor, except as
provided in Section 3.3. The term “Collateral”, as to any Grantor, means all of
such Grantor’s present and after-acquired personal property including, without
limitation, the following property (wherever located) now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest, except as provided
in Section 3.3:
(a)    all Accounts;
(b)    all Money (including all cash);
(c)    all Cash Equivalents;
(d)    all Chattel Paper;
(e)    all Contracts (including contracts with any “qualified intermediaries”
with respect to any “Like-Kind Exchange”);
(f)    all demand, time, savings, passbook or similar account maintained with a
bank (collectively, the “Deposit Accounts”);
(g)    all Documents of Title;
(h)    all Equipment;
(i)    all Intangibles;
(j)    all Instruments;
(k)    all Intellectual Property;
(l)    all Inventory;
(m)    all Investment Property;
(n)    [Reserved];
(o)    all Rental Equipment;


-14-



--------------------------------------------------------------------------------





(p)    all Vehicles;
(q)    all fixtures;
(r)    [Reserved];
(s)    all books and records pertaining to any of the foregoing;
(t)    the Collateral Proceeds Account; and
(u)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;
provided that, in the case of each Grantor, Collateral shall not include any
Pledged Collateral, or any personal property or assets specifically excluded
from Pledged Collateral.
3.2    Pledged Collateral. Each Grantor that is a Pledgor, hereby grants to the
Agent, for the benefit of the Secured Parties, a security interest in all of the
Pledged Collateral of such Pledgor now owned or at any time hereafter acquired
by such Pledgor, and any Proceeds thereof, as collateral security for the prompt
and complete performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Pledgor, except as
provided in Section 3.3.
3.3    Excluded Assets. No security interest is or will be granted pursuant to
this Agreement or any other Security Document in any right, title or interest of
any Grantor under or in, and “Collateral” and “Pledged Collateral” shall not
include (the following collectively, the “Excluded Assets”):
(a)    any interest in leased real property (including fixtures) (and there
shall be no requirement to deliver landlord lien waivers, estoppels or
collateral access letters);
(b)    any fee interest in owned real property (including fixtures);
(c)    any Instruments, Contracts, Chattel Paper, Intangibles, Copyright
Licenses, Patent Licenses, Trademark Licenses, Industrial Design Licenses, Trade
Secret Licenses or other contracts or agreements with or issued by Persons other
than Holdings, a Subsidiary of Holdings or an Affiliate thereof, (collectively,
“Restrictive Agreements”) that would otherwise be included in the Security
Collateral (and such Restrictive Agreements shall not be deemed to constitute a
part of the Security Collateral) for so long as, and to the extent that, the
granting of such a security interest pursuant hereto would result in a breach,
default or termination of such Restrictive Agreements (in each case, except to
the extent that, pursuant to the PPSA or other applicable law, the granting of
security interests therein can be made without resulting in a breach, default or
termination of such Restrictive Agreements);
(d)    any assets over which the granting of such a security interest in such
assets by the applicable Grantor would be prohibited by any contract permitted
under the Credit Agreement


-15-



--------------------------------------------------------------------------------





(provided such contract was not entered into in contemplation thereof),
applicable law, regulation, permit, order or decree or the organizational or
joint venture documents of any non-wholly owned Subsidiary (including permitted
liens, leases and licenses), or requires a consent (to the extent that, with
respect to any assets that would otherwise constitute Collateral, any applicable
Grantor has sought such consent using commercially reasonable efforts) of any
Governmental Authority that has not been obtained (in each case after giving
effect to the applicable anti-assignment provisions of the PPSA to the extent
that the assignment of which is expressly deemed effective under the PPSA
notwithstanding such prohibition);
(e)    any assets to the extent that such security interests would result in
material adverse tax consequences to Holdings and its Subsidiaries, including
any Grantor hereunder, as reasonably determined by Holdings (it being understood
that the Lenders shall not require Holdings or any of its Subsidiaries to enter
into any security agreements or pledge agreements governed by foreign law);
(f)    any assets to the extent that the granting or perfecting of a security
interest in such assets would result in costs or consequences to Holdings or any
of its Subsidiaries, including any Grantor hereunder, as reasonably agreed in
writing after the date hereof by Holdings and the Agent that are excessive in
view of the benefits that would be obtained by the Secured Parties;
(g)    any (i) Equipment and/or Inventory (and/or related rights and/or assets)
that would otherwise be included in the Security Collateral (and such Equipment
and/or Inventory (and/or related rights and/or assets) shall not be deemed to
constitute a part of the Security Collateral) if such Equipment and/or Inventory
(and/or related rights and/or assets) is subject to a Lien permitted by
Section 8.2 of the Credit Agreement and designated by Holdings to the Agent (but
only for so long as such Lien remains in place) and (ii) other property that
would otherwise be included in the Security Collateral (and such other property
shall not be deemed to constitute a part of the Security Collateral) if such
other property is subject to a Permitted Lien described in Section 8.2(n) or
8.2(r) of the Credit Agreement and designated by Holdings to the Agent (but, in
each case, only for so long as such Liens are in place) and, if such Lien is in
respect of a Hedge Agreement, such other property consists solely of (x) cash,
Cash Equivalents or Temporary Cash Investments, together with proceeds,
dividends and distributions in respect thereof, (y) any assets relating to such
assets, proceeds, dividends or distributions or to obligations under any Hedge
Agreement, and/or (z) any other assets consisting of, relating to or arising
under or in connection with (1) any Hedge Agreements or (2) any other
agreements, instruments or documents related to any Hedge Agreement or to any of
the assets referred to in any of subclauses (x) through (z) of this clause (ii);
(h)    any personal property (and/or related rights and/or assets) that
(A) would otherwise be included in the Security Collateral (and such property
(and/or related rights and/or assets) shall not be deemed to constitute a part
of the Security Collateral) if such property has been sold or otherwise
transferred in connection with (i) a Franchise Financing Disposition or
Securitization Transaction (or constitutes the proceeds or products of any
property that has been sold or otherwise transferred in connection with a
Franchise Financing Disposition or Securitization Transaction (except as
provided in the proviso to this subsection)) or (ii) a Sale and Leaseback
Transaction permitted under Section 8.5 of the Credit Agreement, or (B) is
subject to any Permitted Lien and consists of property subject to any such Sale
and Leaseback transaction or intangibles


-16-



--------------------------------------------------------------------------------





related thereto (but only for so long as such Liens are in place), provided
that, notwithstanding the foregoing, a security interest of the Agent shall
attach to any money, securities or other consideration received by any Grantor
as consideration for the sale or other disposition of such property as and to
the extent such consideration would otherwise constitute Security Collateral;
(i)    Equipment and/or Inventory (and/or related rights and/or assets) subject
to any Permitted Lien that secures Indebtedness permitted by the Credit
Agreement that is incurred to finance or refinance such Equipment and/or
Inventory and designated by Holdings to the Agent (but only for so long as such
Permitted Lien is in place);
(j)    without duplication, any Capital Stock which is specifically excluded
from the definition of Pledged Stock by virtue of the proviso contained in such
definition;
(k)    any Capital Stock and other securities of a Subsidiary of Holdings to the
extent that the pledge of or grant of any other Lien on such Capital Stock and
other securities for the benefit of any holders of securities results in
Holdings or any of its Restricted Subsidiaries being required to file separate
financial statements for such Subsidiary with the Securities and Exchange
Commission (or any other governmental authority) pursuant to either Rule 3-10 or
3-16 of Regulation S‑X under the Securities Act, or any other law, rule or
regulation as in effect from time to time, but only to the extent necessary to
not be subject to such requirement;
(l)    [reserved];
(m)    any aircraft, airframes, aircraft engines, helicopters, vessels or
rolling stock or any Equipment or other assets constituting a part of any
thereof;
(n)    letters of credit individually with a value of less than $5,000,000;
(o)    for the avoidance of doubt, any Deposit Account and any Money, cash,
cheques, other negotiable instrument, funds and other evidence of payment
therein held by any “qualified intermediary” in connection with any “Like-Kind
Exchange”;
(p)    any Money, cash, cheques, other negotiable instrument, funds and other
evidence of payment held in any Deposit Account of Holdings or any of its
Subsidiaries in the nature of a security deposit with respect to obligations for
the benefit of Holdings or any of its Subsidiaries, which must be held for or
returned to the applicable counterparty under applicable law or pursuant to
contractual obligations;
(q)    any property that would otherwise be included in the Security Collateral
(and such property shall not be deemed to constitute a part of the Security
Collateral) if such property is subject to other Liens permitted by
Section 8.2(kk) of the Credit Agreement to the extent that, prior to or
simultaneously with such property being excluded from, and/or ceasing to
constitute a part of, the Security Collateral, one or more of the
Canadian Borrowers shall have repaid amounts outstanding under the Credit
Agreement such that the Aggregate Revolver Outstandings does not exceed the
Canadian Borrowing Base (as set forth in a Borrowing Base Certificate delivered
on the date of such prepayment (with appropriate adjustments to the form
thereof) calculating the Canadian Borrowing Base after giving effect to the
exclusion of such property from the Security Collateral);


-17-



--------------------------------------------------------------------------------





(r)    Foreign Intellectual Property;
(s)    any Goods in which a security interest is not perfected by filing a
financing statement under the PPSA, except to the extent such Goods constitute
Eligible Service Vehicles or Eligible Rental Equipment, in each case by
operation of clause (f) of the definition of such term in the Credit Agreement,
and are included in the Canadian Borrowing Base;
(t)    the last day of the term of any lease or agreement therefor but upon the
enforcement of the security interest granted hereby in the Collateral, the
Grantors or any of them shall stand possessed of such last day in trust to
assign the same to any person acquiring such term; and
(u)    “consumer goods” of any Grantor as that term is defined in the PPSA.
3.4    Intercreditor Relations. Notwithstanding anything herein to the contrary,
it is the understanding of the parties that the Liens granted pursuant to
Section 3.1 and 3.2 may, subject to any Acceptable Intercreditor Agreement, be
(x) pari passu and equal in priority to Liens granted to secure other senior
priority debt or (y) senior in priority to Liens granted to secure junior
priority obligations. The Agent acknowledges and agrees that the relative
priority of the Liens granted to the Agent and any other Person party to an
Acceptable Intercreditor Agreement shall be determined solely pursuant to the
applicable Acceptable Intercreditor Agreements, and not by priority as a matter
of law or otherwise. Notwithstanding anything herein to the contrary, the Liens
and security interest granted to the Agent pursuant to this Agreement and the
exercise of any right or remedy by the Agent hereunder are subject to the
provisions of the applicable Acceptable Intercreditor Agreements. In the event
of any conflict between the terms of any Acceptable Intercreditor Agreement and
this Agreement, the terms of such Acceptable Intercreditor Agreement shall
govern and control as among the Agent and any other secured creditor (or agent
therefor) party to any such Acceptable Intercreditor Agreement. In the event of
any such conflict, each Grantor may act (or omit to act) in accordance with such
Acceptable Intercreditor Agreement, and shall not be in breach, violation or
default of its obligations hereunder by reason of doing so. Notwithstanding any
other provision hereof, for so long as any Obligations remain outstanding, any
obligation hereunder to deliver to the Agent any Security Collateral shall be
satisfied by causing such Security Collateral to be delivered to the Agent to be
held in accordance with the applicable Acceptable Intercreditor Agreement.
3.5
ULC Shares.

Notwithstanding the grant of security interest made by the Grantors in favour of
the Agent, for the rateable benefit of the Secured Parties, of all of its
Pledged Stock or anything else contained in this Agreement or any other document
or agreement among all or some of the parties hereto, any Grantor that owns or
controls any ULC Shares pledged hereunder shall remain registered as the sole
registered and beneficial owner of such ULC Shares and will remain as registered
and beneficial owner until such time as such ULC Shares are effectively
transferred into the name of the Agent or any other person on the books and
records of the ULC which is the issuer of such ULC Shares (a “ULC Issuer”).
Accordingly such Grantor shall be entitled to receive and retain for its own
account any dividend on or other distribution, if any, in respect of such ULC
Shares (except


-18-



--------------------------------------------------------------------------------





insofar as the Grantor has granted a security interest therein and is required
to deliver such Pledged Collateral in accordance herewith) and shall have the
right to vote such ULC Shares and to control the direction, management and
policies of the ULC Issuer thereof to the same extent as the Grantor would if
such ULC Shares were not pledged to the Agent (for its own benefit and for the
benefit of the Lenders, or otherwise) pursuant hereto. Nothing in this Agreement
or any other document or agreement among all or some of the parties hereto is
intended to or shall constitute the Agent or any person as a shareholder, other
than a Grantor, as a shareholder or member of any ULC for the purposes of any
ULC Law until such time as notice is given to the ULC Issuer of the ULC Shares
pledged and further steps are taken thereunder so as to register the Agent or
any other person as the holder of the ULC Interests of such ULC. To the extent
any provision hereof would have the effect of constituting the Agent or its
nominee any other person as a shareholder or member of a ULC prior to such time,
such provision shall be severed herefrom and ineffective with respect to the ULC
Shares of such ULC without otherwise invalidating or rendering unenforceable
this Agreement or invalidating or rendering unenforceable such provision insofar
as it relates to Pledged Stock which are not ULC Shares. Except upon the
exercise of rights to sell or otherwise dispose of ULC Shares following the
occurrence and during the continuance of an Event of Default hereunder, no
Grantor shall cause or permit, or enable any ULC in which it holds ULC Shares to
cause or permit, the Agent or its nominee, or any other Lender to: (a) be
registered as a shareholder or member of such ULC; (b) have any notation entered
in its favour in the share register of such ULC; (c) be held out as a
shareholder or member of such ULC; (d) receive, directly or indirectly, any
dividends, property or other distributions from such ULC by reason of the Agent
or other person holding a security interest in such ULC Shares; or (e) act as a
shareholder or member of such ULC, or exercise any rights of a shareholder or
member of such ULC including the right to attend a meeting of, or to vote the
shares of, such ULC.
3.6
Trademark Security.

Notwithstanding Section 3.1, any Grantor’s grant of security in Trademarks (as
defined in the Trade-marks Act (Canada)) under this Agreement shall be limited
to a grant by such Grantor of a security interest in all of such Grantor’s
right, title and interest in such Trademarks.


SECTION 4 REPRESENTATIONS AND WARRANTIES
4.1    Representations and Warranties of Each Guarantor. To induce the Agent and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, each
Guarantor hereby represents and warrants to the Agent and each other Secured
Party that the representations and warranties set forth in Article VI of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party, each of which representations and warranties is
hereby incorporated herein by reference, are true and correct in all material
respects, and the Agent and each other Secured Party shall be entitled to rely
on each of such representations and warranties as if fully set forth herein;
provided that each reference in each such representation and warranty to
Holdings’ knowledge shall, for the purposes of this Section 4.1, be deemed to be
a reference to such Guarantor’s knowledge.


-19-



--------------------------------------------------------------------------------





4.2    Representations and Warranties of Each Grantor. To induce the Agent and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, each Grantor
hereby represents and warrants to the Agent and each other Secured Party that,
in each case after giving effect to the Transactions:
4.2.1    Title; No Other Liens. Except for the security interests granted to the
Agent for the benefit of the Secured Parties pursuant to this Agreement and the
other Liens permitted to exist on such Grantor’s Collateral by the Credit
Agreement (including, without limitation, Section 8.2 thereof), such Grantor
owns each item of such Grantor’s Collateral free and clear of any and all Liens.
Except as set forth on Schedule 3, no currently effective financing statement or
other similar public notice with respect to any Lien securing Indebtedness on
all or any part of such Grantor’s Security Collateral is on file or of record in
any public office in Canada, the United States, any province, state, territory
or other political subdivision thereof or the District of Columbia, except, in
each case, such as have been filed in favour of the Agent for the benefit of the
Secured Parties pursuant to this Agreement or as relate to Liens permitted by
the Credit Agreement (including without limitation Section 8.2 thereof) or any
other Loan Document or for which financing change statements or discharges will
be delivered on the Closing Date.
4.2.2    Perfected First Priority Liens.
(a)    This Agreement is effective to create, as collateral security for the
Obligations of such Grantor, valid and enforceable Liens on such Grantor’s
Security Collateral in favour of the Agent for the benefit of the Secured
Parties, except as to enforcement, as may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
(b)    Except with regard to (i) Liens (if any) on Specified Assets and (ii) any
rights in favour of the Canadian federal, provincial or territorial government
as required by law (if any), upon the completion of the Filings and, with
respect to Instruments, Chattel Paper and Documents of Title, upon the earlier
of such Filing or the delivery to and continuing possession by the Agent or the
applicable Collateral Representative, as applicable, in accordance with the
applicable Acceptable Intercreditor Agreement, of all Instruments, Chattel Paper
and Documents of Title a security interest in which is perfected by possession,
and the obtaining and maintenance of “control” (as described in the STA or PPSA,
as applicable) by the Agent or the applicable Collateral Representative, as
applicable (or their respective agents appointed for purposes of perfection), in
accordance with the applicable Acceptable Intercreditor Agreement of all Deposit
Accounts, blocked accounts, the Collateral Proceeds Account and electronic
Chattel Paper to the extent a security interest in which is perfected by
“control”, the Liens created pursuant to this Agreement will constitute valid
Liens on and (to the extent provided herein) perfected security interests in
such Grantor’s Collateral in favour of the Agent for the benefit of the Secured
Parties, and will be prior to all other Liens of all other Persons securing
Indebtedness, in each case other than Permitted Liens (and subject to any
applicable Acceptable Intercreditor Agreement), and enforceable as such as
against all other Persons other than Ordinary Course Transferees, except to the
extent that the recording of an assignment or other transfer of title to the
Agent or the applicable Collateral Representative (in accordance with the
applicable Acceptable Intercreditor Agreement) or the


-20-



--------------------------------------------------------------------------------





recording of other applicable documents in the Canadian Intellectual Property
Office may be necessary for perfection or enforceability, and except as to
enforcement, as may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing. As used in this Section 4.2.2(b), the following terms
shall have the following meanings:
“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, (iii) [reserved], and (iv) any
filings after the Closing Date in any other jurisdiction as may be necessary
under any Requirement of Law.
“Financing Statements”: the financing statements or financing change statements
delivered to the Agent by such Grantor on the Closing Date for filing in the
jurisdictions listed in Schedule 4.
“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business,
(ii) with respect to intangibles only, licensees in the ordinary course of
business and (iii) any other Person who is entitled to take free of the Lien
pursuant to the PPSA.
“Permitted Liens”: Liens permitted pursuant to the Loan Documents, including
without limitation those permitted to exist pursuant to Section 8.2 of the
Credit Agreement.
“Specified Assets”: the following property and assets of such Grantor:
(1) Patents, Patent Licenses, Trademarks, Trademark Licenses, Industrial Designs
and Industrial Design Licenses to the extent that (a) Liens thereon cannot be
perfected by the filing of financing statements under the PPSA or by the filing
and acceptance of intellectual property security agreements in the Canadian
Intellectual Property Office or (b) such Patents, Patent Licenses, Trademarks,
Trademark Licenses, Industrial Designs, Industrial Design Licenses are not,
individually or in the aggregate, material to the business of the Borrowers and
their Subsidiaries taken as a whole;
(2) Copyrights and Copyright Licenses with respect thereto and Accounts or
receivables arising therefrom to the extent that (a) Liens thereon cannot be
perfected by the filing and acceptance of intellectual property security
agreements in the Canadian Intellectual Property Office or (b) the PPSA is not
applicable to the creation or perfection of Liens thereon;
(3) Collateral for which the perfection of Liens thereon requires filings in or
other actions under the laws of jurisdictions outside of Canada, the United
States or any province, state or territory thereof or the District of Columbia;




-21-



--------------------------------------------------------------------------------





(4) goods included in Collateral received by any Person from any Grantor for
“sale or return”, to the extent of claims of creditors of such Person;
(5) (x) fixtures;
(6) [Reserved];
(7) Money and Cash Equivalents other than (x) identifiable cash proceeds and
(y) Cash Equivalents constituting Investment Property to the extent a security
interest is perfected by the filing of a financing statement under the PPSA;
(8) Proceeds of Accounts or Inventory which do not themselves constitute
Collateral or which do not constitute identifiable cash proceeds or which have
not been transferred to or deposited in the Collateral Proceeds Account (if any)
or to a blocked account; and
(9) uncertificated securities (to the extent a security interest is not
perfected by the filing of a financing statement).
4.2.3    Jurisdiction of Organization, Certain Addresses and Locations of
Collateral. On the date hereof, such Grantor’s jurisdiction of incorporation or
amalgamation, the address of its chief executive office and registered office,
and the locations of its Collateral, are specified on Schedule 4.
4.2.4    [Reserved].
4.2.5    Accounts Receivable. The amounts represented by such Grantor to the
Agent or the other Secured Parties from time to time as owing by each account
debtor or by all account debtors in respect of such Grantor’s Accounts
Receivable constituting Collateral will at such time be the correct amount, in
all material respects, actually owing by such account debtor or debtors
thereunder, except to the extent that appropriate reserves therefor have been
established on the books of such Grantor in accordance with GAAP. Unless
otherwise indicated in writing to the Agent, each Account Receivable of such
Grantor arises out of a bona fide sale and delivery of goods or rendition of
services by such Grantor. Such Grantor has not given any account debtor any
deduction in respect of the amount due under any such Account, except in the
ordinary course of business or as such Grantor may otherwise advise the Agent in
writing.
4.2.6    Patents, Copyrights, Industrial Designs and Trademarks. Schedule 5
lists all material Trademarks, material Copyrights, material Industrial Designs
and material Patents, in each case, registered in the Canadian Intellectual
Property Office, and owned by such Grantor in its own name as of the date
hereof, and all material Trademark Licenses, all material Copyright Licenses,
all material Industrial Design Licenses, and all material Patent Licenses
(including, without limitation, material Trademark Licenses for registered
Trademarks, material Copyright Licenses for registered Copyrights, material
Industrial Design Licenses for registered Industrial Designs and material Patent
Licenses for registered Patents but excluding licenses to commercially available
“off-the-shelf” software) owned by such Grantor in its own name as of the date
hereof, in each case, that is solely Canadian Intellectual Property.


-22-



--------------------------------------------------------------------------------





4.3    Representations and Warranties of Each Pledgor. To induce the Agent and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, each Pledgor
hereby represents and warrants to the Agent and each other Secured Party that:
4.3.1    Except as provided in Section 3.3, the shares of Pledged Stock pledged
by such Pledgor hereunder constitute (i) in the case of shares of a Subsidiary,
all the issued and outstanding shares of all classes of the Capital Stock of
such Subsidiary owned by such Pledgor.
4.3.2    [Reserved.]
4.3.3    Such Pledgor is the record and beneficial owner of, and has good title
to, the Pledged Securities pledged by it hereunder, free of any and all Liens
securing Indebtedness owing to any other Person, except the security interest
created by this Agreement and Permitted Liens.
4.3.4    Except with respect to security interests in Pledged Securities (if
any) constituting Specified Assets, upon the delivery to the Agent or the
applicable Collateral Representative, as applicable, in accordance with the
applicable Acceptable Intercreditor Agreement, of the certificates evidencing
the Pledged Securities held by such Pledgor together with executed undated stock
powers or other instruments of transfer, the security interest created in such
Pledged Securities constituting certificated securities by this Agreement,
assuming the continuing possession of such Pledged Securities by the Agent or
the applicable Collateral Representative, as applicable, in accordance with the
applicable Acceptable Intercreditor Agreement, will constitute a valid,
perfected first priority (subject, in terms of priority only, to the priority of
the Liens of the applicable Collateral Representative) security interest in such
Pledged Securities to the extent provided in and governed by the PPSA,
enforceable in accordance with its terms against all creditors of such Pledgor
and any Persons purporting to purchase such Pledged Securities from such
Pledgor, to the extent provided in and governed by the PPSA, in each case
subject to Permitted Liens (and any applicable Acceptable Intercreditor
Agreement), and except as to enforcement, as may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
4.3.5    Except with respect to security interests in Pledged Securities (if
any) constituting Specified Assets, upon the obtaining and maintenance of
“control” (as described in the STA) by the Agent or the applicable Collateral
Representative (or their respective agents appointed for purposes of
perfection), as applicable, in accordance with the applicable Acceptable
Intercreditor Agreement, of all Pledged Securities that constitute
uncertificated securities, the security interest created by this Agreement in
such Pledged Securities that constitute uncertificated securities, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the applicable Collateral Representative)
security interest in such Pledged Securities constituting uncertificated
securities to the extent provided in and governed by the PPSA or STA,
enforceable in accordance with its terms against all creditors of such Pledgor
and any persons purporting to purchase such Pledged Securities from such
Pledgor, to the extent provided in and governed by the PPSA or STA, in each case
subject to Permitted Liens (and any applicable


-23-



--------------------------------------------------------------------------------





Acceptable Intercreditor Agreement), and except as to enforcement, as may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
SECTION 5 COVENANTS
5.1    Covenants of Each Guarantor. Each Guarantor covenants and agrees with the
Agent and the other Secured Parties that, from and after the date of this
Agreement until the earliest to occur of (i) the date upon which the Loans and
all other Obligations then due and owing, shall have been paid in full in cash,
no Letter of Credit shall be outstanding (except for Letters of Credit that have
been cash collateralized or otherwise provided for in a manner reasonably
satisfactory to the applicable Letter of Credit Issuer) and the Commitments
shall have terminated, (ii) as to any Guarantor, a sale or disposition of all
the Capital Stock of such Guarantor (other than to another Guarantor), or, if
such Guarantor is not Holdings, any other transaction or occurrence as a result
of which such Guarantor ceases to be a Restricted Subsidiary, in each case that
is permitted under the Credit Agreement or (iii) as to any Guarantor, such
Guarantor becoming an Excluded Subsidiary, such Guarantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Guarantor or any of its Restricted Subsidiaries.
5.2    Covenants of Each Grantor. Each Grantor covenants and agrees with the
Agent and the other Secured Parties that, from and after the date of this
Agreement until the earliest to occur of (i) the date upon which the Loans and
all other Obligations then due and owing shall have been paid in full in cash,
no Letter of Credit shall be outstanding (except for Letters of Credit that have
been cash collateralized in a manner reasonably satisfactory to the applicable
Letter of Credit Issuer) and the Commitments shall have terminated, (ii) as to
any Grantor, a sale or disposition of all the Capital Stock of such Grantor
(other than to another Guarantor), or any other transaction or occurrence as a
result of which such Grantor ceases to be a Restricted Subsidiary, in each case
that is permitted under the Credit Agreement or (iii) as to any Grantor, such
Grantor becoming an Excluded Subsidiary:
5.2.1    Delivery of Instruments and Chattel Paper. If any amount payable under
or in connection with any of such Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such Grantor shall (except as
provided in the following sentence) be entitled to retain possession of all
Collateral of such Grantor evidenced by any Instrument or Chattel Paper, and
shall hold all such Collateral in trust for the Agent, for the benefit of the
Secured Parties. In the event that an Event of Default shall have occurred and
be continuing, upon the request of the Agent or the applicable Collateral
Representative, as applicable, in accordance with the applicable Acceptable
Intercreditor Agreement, such Instrument or Chattel Paper (other than ordinary
course rental contracts for Rental Equipment and Vehicles) shall be promptly
delivered to the Agent or the applicable Collateral Representative, as
applicable, in accordance with the applicable Acceptable Intercreditor
Agreement, duly endorsed in a manner reasonably satisfactory to the Agent or the
applicable Collateral Representative, as applicable, in accordance with the
applicable Acceptable Intercreditor Agreement, to be held as Collateral pursuant
to this Agreement. Such Grantor shall


-24-



--------------------------------------------------------------------------------





not permit any other Person to possess any such Collateral at any time other
than in connection with any sale or other disposition of such Collateral in a
transaction permitted by the Credit Agreement or as contemplated by the
Acceptable Intercreditor Agreements.
5.2.2    [Reserved].
5.2.3    Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including, without
limitation, material claims for labour, materials and supplies) against or with
respect to such Grantor’s Collateral, except that no such tax, assessment,
charge, levy or claim need be paid, discharged or satisfied if the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and except to the extent that failure to
do so, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.
5.2.4    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Such Grantor shall use commercially reasonable efforts to maintain the
security interest created by this Agreement in such Grantor’s Collateral as a
perfected security interest as and to the extent described in Section 4.2.2 and
to defend the security interest created by this Agreement in such Grantor’s
Collateral against the claims and demands of all Persons whomsoever (subject to
the other provisions hereof).
(b)    Such Grantor will furnish to the Agent from time to time statements and
schedules further identifying and describing such Grantor’s Collateral and such
other reports in connection with such Grantor’s Collateral as the Agent may
reasonably request in writing, all in reasonable detail.
(c)    At any time and from time to time, upon the written request of the Agent,
and at the sole expense of such Grantor, such Grantor will promptly and duly
execute and deliver such further instruments and documents and take such further
actions as the Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Grantor, including, without limitation, the filing of any
financing or financing change statements under the PPSA or the Uniform
Commercial Code in effect in any United States jurisdiction with respect to the
security interests created hereby; provided that, notwithstanding any other
provision of this Agreement or any other Loan Document, neither the Canadian
Borrowers nor any Grantor will be required to (i) take any action in any
jurisdiction other than Canada and the United States, or required by the laws of
any such jurisdiction, or to enter into any security agreement or pledge
agreement governed by the laws of any such jurisdiction, in order to create any
security interests (or other Liens) in assets located or titled outside of
Canada and the United States or to perfect any security interests (or other
Liens) in any Collateral, (ii) deliver control agreements with respect to, or
confer perfection by “control” over, any deposit accounts, bank or securities
account or other Collateral, except (A) as required by Section 7.17 of the
Credit Agreement and (B) in the case of Collateral that constitutes Capital
Stock or Intercompany Notes


-25-



--------------------------------------------------------------------------------





in certificated form, delivering such Capital Stock or Intercompany Notes and
any necessary transfer powers or endorsements (in the case of Intercompany
Notes, limited to any such note with a principal amount in excess of $5,000,000)
to the Agent (or another Person as required under any applicable Acceptable
Intercreditor Agreement), (iii) take any action in order to perfect any security
interests in any cash, deposit accounts or securities accounts (except as
required by Section 7.17 of the Credit Agreement and to the extent perfected
automatically or by the filing of a financing statement under the PPSA),
(iv) deliver landlord lien waivers, estoppels or collateral access letters or
(v) file any fixture filing with respect to any security interest in fixtures
affixed to or attached to any real property constituting Excluded Assets.
(d)    The Agent may grant extensions of time for the creation and perfection of
security interests in, or the obtaining and delivery of documents or other
deliverables with respect to, particular assets of any Grantor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.
5.2.5    Changes in Name, Jurisdiction of Organization, etc. Such Grantor will
give prompt written notice to the Agent of any change in its name, jurisdiction
of organization (whether by amalgamation or otherwise), or the location of its
chief executive office or registered office (and in any event within 30 days of
such change) or of any transfer of its Collateral to a jurisdiction where the
security interest granted to the Agent has not been perfected in accordance with
applicable law; provided that, promptly after receiving a written request from
the Agent, such Grantor shall deliver to the Agent copies (or other evidence of
filing) of all additional filed financing or financing change statements and
other documents reasonably necessary to maintain the validity, perfection and
priority of the security interests created hereunder and other documents
reasonably requested by the Agent to maintain the validity, perfection and
priority of the security interests as and to the extent provided for herein.
5.2.6    [Reserved].
5.2.7    Pledged Stock. In the case of each Grantor that is an Issuer, such
Issuer, agrees that, subject to Section 3.5 hereof, (i) it will be bound by the
terms of this Agreement relating to the Pledged Stock issued by it and will
comply with such terms insofar as such terms are applicable to it, (ii) it will
notify the Agent promptly in writing of the occurrence of any of the events
described in Section 5.3.1 with respect to the Pledged Stock issued by it and
(iii) the terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis,
with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 with respect to the Pledged Stock issued by it.
5.2.8    Accounts Receivable.
(a)    With respect to Accounts Receivable constituting Collateral, other than
in the ordinary course of business or as permitted by the Loan Documents, such
Grantor will not (i) grant any extension of the time of payment of any of such
Grantor’s Accounts Receivable, (ii) compromise or settle any such Account
Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any such Account Receivable,
(iv) allow any credit or discount whatsoever on any such Account Receivable or
(v) amend,


-26-



--------------------------------------------------------------------------------





supplement or modify any such Account Receivable unless such extensions,
compromises, settlements, releases, credits, discounts, amendments, supplements
or modifications would not reasonably be expected to materially adversely affect
the value of the Accounts Receivable constituting Collateral taken as a whole.
(b)    Such Grantor will deliver to the Agent a copy of each material demand,
notice or document received by it from any obligor under the Accounts Receivable
constituting Collateral that disputes the validity or enforceability of more
than 10% of the aggregate amount of the then outstanding Accounts Receivable.
5.2.9    Maintenance of Records.
(a)    Such Grantor will keep and maintain at its own cost and expense
reasonably satisfactory and complete records of its Collateral, including,
without limitation, a record of all payments received and all credits granted
with respect to such Collateral, and shall mark such records to evidence this
Agreement and the Liens and the security interests created hereby.
5.2.10    Acquisition of Intellectual Property. Within 90 days after the end of
each calendar year, each Grantor will notify the Agent of any acquisition by
such Grantor of (i) any registration of any material Canadian Copyright, Patent,
Industrial Design or Trademark or (ii) any exclusive rights under a material
Canadian Copyright License, Patent License, Industrial Design License or
Trademark License constituting Collateral, and each applicable Grantor shall
take such actions as may be reasonably requested by the Agent (but only to the
extent such actions are within such Grantor’s control) to perfect the security
interest granted to the Agent and the other Secured Parties therein, to the
extent provided herein in respect of any Canadian Copyright, Patent, Industrial
Design or Trademark constituting Collateral on the date hereof, by (x) the
execution and delivery of an amendment or supplement to this Agreement (or
amendments to any such agreement previously executed or delivered by such
Grantor) and/or (y) the making of appropriate registrations (I) of financing
statements under the PPSA or the Uniform Commercial Code of any applicable
jurisdiction and/or (II) in the Canadian Intellectual Property Office).
5.2.11    [Reserved].
5.2.12    [Reserved].
5.2.13    Deposit Accounts, Etc. Such Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no breach of Section 7.17 of the Credit
Agreement is caused by the failure to take such action or to refrain from taking
such action by such Grantor or any of its Subsidiaries.
5.2.14    Protection of Trademarks. Such Grantor shall, with respect to any
Trademarks that are material to the business of such Grantor, use commercially
reasonable efforts not to cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademarks at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and shall use
commercially reasonable efforts to take all steps reasonably necessary to ensure
that licensees of such Trademarks


-27-



--------------------------------------------------------------------------------





use such consistent standards of quality, in each case, except as would not
reasonably be expected to have a Material Adverse Effect.
5.2.15    Protection of Intellectual Property. Subject to the Credit Agreement,
such Grantor shall use commercially reasonable efforts not to do any act or omit
to do any act whereby any of the Intellectual Property that is material to the
business of Grantor may lapse, expire, or become abandoned, or unenforceable,
except as would not reasonably be expected to have a Material Adverse Effect.
5.2.16    [Reserved].
5.3    Covenants of Each Pledgor. Each Pledgor covenants and agrees with the
Agent and the other Secured Parties that, from and after the date of this
Agreement until the earliest to occur of (i) the Loans and all other Obligations
then due and owing shall have been paid in full in cash, no Letter of Credit
shall be outstanding (except for Letters of Credit that have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the applicable Letter of Credit Issuer) and the Commitments shall have
terminated, (ii) as to any Pledgor, a sale or disposition of all the Capital
Stock (other than to another Guarantor), or any other transaction or occurrence
as a result of which such Pledgor (other than Holdings) ceases to be a
Restricted Subsidiary, in each case that is permitted under the Credit Agreement
or (iii) as to any Pledgor, such Pledgor becoming an Excluded Subsidiary:
5.3.1    Additional Shares. Subject to Section 3.5 hereof, if such Pledgor
shall, as a result of its ownership of its Pledged Stock, become entitled to
receive or shall receive any stock certificate (including, without limitation,
any stock certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), stock option or
similar rights in respect of the Capital Stock of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares of the Pledged Stock, or otherwise in respect thereof, such Pledgor shall
accept the same as the agent of the Agent and the other Secured Parties hold the
same in trust for the Agent and the other Secured Parties and deliver the same
forthwith to the Agent (who will hold the same on behalf of the Secured Parties)
or any applicable Collateral Representative, as applicable, in accordance with
the applicable Acceptable Intercreditor Agreement, in the exact form received,
duly endorsed by such Pledgor (in blank only in the case of ULC Shares) to the
Agent or any applicable Collateral Representative, as applicable, in accordance
with the applicable Acceptable Intercreditor Agreement, if required, together
with an undated stock power covering such certificate duly executed in blank by
such Pledgor, to be held by the Agent or any applicable Collateral
Representative, as applicable, in accordance with the applicable Acceptable
Intercreditor Agreement, subject to the terms hereof, as additional collateral
security for the Obligations (subject to Section 3.3). If an Event of Default
shall have occurred and be continuing, any sums paid upon or in respect of the
Pledged Stock upon the liquidation or dissolution of any Issuer (except any
liquidation or dissolution of any Subsidiary of Holdings in accordance with the
Credit Agreement) shall be paid over to the Agent or any applicable Collateral
Representative, as applicable, in accordance with the applicable Acceptable
Intercreditor Agreement, to be held by the Agent or any applicable Collateral
Representative, as applicable, in accordance with the applicable Acceptable
Intercreditor Agreement, subject to the terms hereof as additional collateral
security for the


-28-



--------------------------------------------------------------------------------





Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Stock or any property shall be distributed upon or with
respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall be delivered to the Agent or any
applicable Collateral Representative, as applicable, in accordance with the
applicable Acceptable Intercreditor Agreement, to be held by the Agent or any
applicable Collateral Representative, as applicable, in accordance with the
applicable Acceptable Intercreditor Agreement, subject to the terms hereof as
additional collateral security for the Obligations, in each case except as
otherwise provided by the applicable Acceptable Intercreditor Agreement. If any
sums of money or property so paid or distributed in respect of the Pledged Stock
shall be received by such Pledgor such Pledgor shall, until such money or
property is paid or delivered to the Agent or any applicable Collateral
Representative as applicable, in accordance with the applicable Acceptable
Intercreditor Agreement, hold such money or property in trust for the Secured
Parties, segregated from other funds of such Pledgor, as additional collateral
security for the Obligations.
5.3.2    [Reserved.]
5.3.3    Pledged Notes. Such Pledgor shall, on the date of this Agreement (or on
such later date upon which it becomes a party hereto pursuant to Section 9.15),
deliver to the Agent or the applicable Collateral Representative, as applicable,
in accordance with the applicable Acceptable Intercreditor Agreement, all
Pledged Notes then held by such Pledgor (excluding any Pledged Note the
principal amount of which does not exceed $5,000,000), endorsed in blank or, at
the request of the Agent, endorsed to the Agent. Furthermore, within ten
Business Days after any Pledgor obtains a Pledged Note with a principal amount
in excess of $5,000,000, such Pledgor shall cause such Pledged Note to be
delivered to the Agent or the applicable Collateral Representative, as
applicable, in accordance with the applicable Acceptable Intercreditor
Agreement, endorsed in blank or, at the request of the Agent or the applicable
Collateral Representative, as applicable, in accordance with the applicable
Acceptable Intercreditor Agreement, endorsed to the Agent or the applicable
Collateral Representative, as applicable, in accordance with the applicable
Acceptable Intercreditor Agreement.
5.3.4    Maintenance of Security Interest.
(a)    Such Pledgor shall use commercially reasonable efforts to defend the
security interest created by this Agreement in such Pledgor’s Pledged Collateral
against the claims and demands of all Persons whomsoever. At any time and from
time to time, upon the written request of the Agent and at the sole expense of
such Pledgor, such Pledgor will promptly and duly execute and deliver such
further instruments and documents and take such further actions as the Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted by such Pledgor;
provided that, notwithstanding any other provision of this Agreement or any
other Loan Document, neither the Borrowers nor any Grantor will be required to
(i) take any action in any jurisdiction other than Canada or the United States,
or required by the laws of any such jurisdiction, or to enter into any security
agreement or pledge agreement governed by the laws of any such jurisdiction, in
order to create any security interests (or other Liens) in assets located or
titled outside of Canada or the United States or to perfect any security
interests (or other Liens) in any Collateral, (ii) deliver control agreements
with


-29-



--------------------------------------------------------------------------------





respect to, or confer perfection by “control” over, any deposit accounts, bank
or securities account or other Collateral, except (A) as required by
Section 7.17 of the Credit Agreement and (B) in the case of Collateral that
constitutes Capital Stock or Intercompany Notes in certificated form, delivering
such Capital Stock or Intercompany Notes (in the case of Intercompany Notes,
limited to any such note with a principal amount in excess of $5,000,000) to the
Agent (or another Person as required under any applicable Acceptable
Intercreditor Agreement), (iii) take any action in order to perfect any security
interests in any cash, deposit accounts or securities accounts (except as
required by Section 7.17 of the Credit Agreement and to the extent perfected
automatically or by the filing of a financing statement under the PPSA),
(iv) deliver landlord lien waivers, estoppels or collateral access letters or
(v) file any fixture filing with respect to any security interest in fixtures
affixed to or attached to any real property constituting Excluded Assets.
(b)    The Agent may grant extensions of time for the creation and perfection of
security interests in, or the obtaining and delivery of documents or other
deliverables with respect to, particular assets of any Pledgor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.
SECTION 6 REMEDIAL PROVISIONS
6.1    Certain Matters Relating to Accounts.
(a)    At any time and from time to time after the occurrence and during the
continuance of an Event of Default, subject to any applicable Acceptable
Intercreditor Agreement, the Agent shall have the right (but not the obligation)
to make test verifications of the Accounts Receivable constituting Collateral in
any reasonable manner and through any reasonable medium that it reasonably
considers advisable, and the relevant Grantor shall furnish all such assistance
and information as the Agent may reasonably require in connection with such test
verifications. At any time and from time to time after the occurrence and during
the continuance of an Event of Default, subject to any applicable Acceptable
Intercreditor Agreement, upon the Agent’s reasonable request and at the expense
of the relevant Grantor, such Grantor shall cause independent public or
chartered accountants or others reasonably satisfactory to the Agent to furnish
to the Agent reports showing reconciliations, aging and test verifications of,
and trial balances for, the Accounts Receivable constituting Collateral.
(b)    The Agent hereby authorizes each Grantor to collect such Grantor’s
Accounts Receivable constituting Collateral and the Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default specified in Section 10.1(a) of the Credit
Agreement, subject to any applicable Acceptable Intercreditor Agreement). If
required by the Agent at any time after the occurrence and during the
continuance of an Event of Default specified in Section 10.1(a) of the Credit
Agreement, subject to any applicable Acceptable Intercreditor Agreement, any
Proceeds constituting payments or other cash proceeds of Accounts Receivables
constituting Collateral, when collected by such Grantor, (i) shall be forthwith
(and, in any event, within two Business Days of receipt by such Grantor)
deposited in, or otherwise transferred by such Grantor to, the Collateral
Proceeds Account, subject to withdrawal by the Agent for the account of the
Secured Parties only as provided in Section 6.5, and (ii) until so turned over,


-30-



--------------------------------------------------------------------------------





shall be held by such Grantor in trust for the Agent and the other Secured
Parties, segregated from other funds of such Grantor. All Proceeds constituting
collections or other cash proceeds of Accounts Receivable constituting
Collateral while held by the Collateral Account Bank (or by any Grantor in trust
for the benefit of the Agent and the other Secured Parties) shall continue to be
collateral security for all of the Obligations and shall not constitute payment
thereof until applied as hereinafter provided. At any time when an Event of
Default specified in Section 10.1(a) of the Credit Agreement has occurred and is
continuing, subject to any applicable Acceptable Intercreditor Agreement, at the
Agent’s election, the Agent may apply all or any part of the funds on deposit in
the Collateral Proceeds Account established by the relevant Grantor to the
payment of the Obligations of such Grantor then due and owing, such application
to be made as set forth in Section 6.5 hereof. So long as no Event of Default
has occurred and is continuing, the funds on deposit in the Collateral Proceeds
Account shall be remitted as provided in Section 6.1(d) hereof.
(c)    At any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in Section 10.1(a) of the Credit
Agreement, subject to any applicable Acceptable Intercreditor Agreement, at the
Agent’s request, each Grantor shall deliver to the Agent copies or, if required
by the Agent for the enforcement thereof or foreclosure thereon, originals of
all documents held by such Grantor evidencing, and relating to, the agreements
and transactions that gave rise to such Grantor’s Accounts Receivable
constituting Collateral, including, without limitation, all statements relating
to such Grantor’s Accounts Receivable constituting Collateral and all orders,
invoices and shipping receipts.
(d)    So long as no Event of Default has occurred and is continuing, the Agent
shall instruct the Collateral Account Bank to promptly remit any funds on
deposit in each Grantor’s Collateral Proceeds Account to such Grantor’s General
Fund Account or any other account designated by such Grantor. In the event that
an Event of Default has occurred and is continuing, subject to any applicable
Acceptable Intercreditor Agreement, the Agent and the Grantors agree that the
Agent, at its option, may require that each Collateral Proceeds Account and the
General Fund Account of each Grantor be established at the Agent or at another
institution reasonably acceptable to the Agent. Each Grantor shall have the
right, at any time and from time to time when no Event of Default has occurred
or is continuing, to withdraw such of its own funds from its own General Fund
Account, and to maintain such balances in its General Fund Account, as it shall
deem to be necessary or desirable.
6.2    Communications with Obligors; Grantors Remain Liable.
(a)    The Agent in its own name or in the name of others, may at any time and
from time to time after the occurrence and during the continuance of an Event of
Default specified in Section 10.1(a) of the Credit Agreement (subject to any
applicable Acceptable Intercreditor Agreement), communicate with obligors under
the Accounts Receivable constituting Collateral and parties to the Contracts (in
each case, to the extent constituting Collateral) to verify with them to the
Agent’s satisfaction the existence, amount and terms of any Accounts Receivable
or Contracts.
(b)    Upon the request of the Agent at any time after the occurrence and during
the continuance of an Event of Default specified in Section 10.1(a) of the
Credit Agreement (subject to any applicable Acceptable Intercreditor Agreement),
each Grantor shall notify obligors on such


-31-



--------------------------------------------------------------------------------





Grantor’s Accounts Receivable and parties to such Grantor’s Contracts (in each
case, to the extent constituting Collateral) that such Accounts Receivable and
such Contracts have been assigned to the Agent, for the benefit of the Secured
Parties, and that payments in respect thereof shall be made directly to the
Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of such Grantor’s Accounts Receivable to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the Agent or any other Secured Party shall have any obligation
or liability under any Account Receivable (or any agreement giving rise thereto)
by reason of or arising out of this Agreement or the receipt by the Agent or any
other Secured Party of any payment relating thereto, nor shall the Agent or any
other Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Account Receivable (or any agreement
giving rise thereto) to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.
6.3    Pledged Stock.
(a)    Unless an Event of Default shall have occurred and be continuing and the
Agent shall have given notice to the relevant Pledgor of the Agent’s intent to
exercise its corresponding rights pursuant to Section 6.3(b), each Pledgor shall
be permitted to receive all cash dividends and distributions paid in respect of
the Pledged Stock (subject to the last two sentences of Section 5.3.1 of this
Agreement) and all payments made in respect of the Pledged Notes, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate
rights with respect to the Pledged Stock.
(b)    Subject to each applicable Acceptable Intercreditor Agreement, if an
Event of Default shall occur and be continuing and the Agent shall give written
notice of its intent to exercise such rights to the relevant Pledgor or
Pledgors, (i) the Agent or the applicable Collateral Representative, as
applicable, in accordance with the terms of each applicable Acceptable
Intercreditor Agreement, shall have the right to receive any and all cash
dividends, payments or other Proceeds paid in respect of the Pledged Stock and
make application thereof to the Obligations of the relevant Pledgor as and in
such order as is provided in Section 6.5, and (ii) any or all of the Pledged
Stock shall be registered in the name of the Agent or the applicable Collateral
Representative, or the respective nominee thereof, and the Agent, the applicable
Collateral Representative, as applicable through its respective nominee, if
applicable, in accordance with the terms of each applicable Acceptable
Intercreditor Agreement, may thereafter exercise (x) all voting, corporate and
other rights pertaining to such Pledged Stock at any meeting of shareholders of
the relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange, subscription and any other rights, privileges or options
pertaining to such Pledged Stock as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of the Pledged Stock upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by the relevant Pledgor or the Agent or the
applicable Collateral Representative, as applicable, in accordance with the
terms of each applicable Acceptable Intercreditor Agreement, of any right,


-32-



--------------------------------------------------------------------------------





privilege or option pertaining to such Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Agent or the applicable Collateral
Representative, as applicable in accordance with the terms of each applicable
Acceptable Intercreditor Agreement, may reasonably determine), all without
liability to the maximum extent permitted by applicable law (other than for its
gross negligence or willful misconduct) except to account for property actually
received by it, but the Agent or the applicable Collateral Representative, as
applicable, in accordance with the terms of each applicable Acceptable
Intercreditor Agreement, shall have no duty, to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing, provided that the Agent or the applicable Collateral
Representative, as applicable in accordance with the terms of the Acceptable
Intercreditor Agreements, shall not exercise any voting or other consensual
rights pertaining to the Pledged Stock in any way that would constitute an
exercise of the remedies described in Section 6.6 other than in accordance with
Section 6.6.
(c)    Each Pledgor hereby authorizes and instructs each Issuer or maker of any
Pledged Securities pledged by such Pledgor hereunder to, subject to each
applicable Acceptable Intercreditor Agreement, (i) comply with any instruction
received by it from the Agent in writing with respect to Capital Stock in such
Issuer that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer or maker shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Securities directly to the Agent.
6.4    Proceeds to be Turned Over to Agent. In addition to the rights of the
Agent and the other Secured Parties specified in Section 6.1 with respect to
payments of Accounts Receivable constituting Collateral, subject to each
applicable Acceptable Intercreditor Agreement, if an Event of Default shall
occur and be continuing, and the Agent shall have instructed any Grantor to do
so, all Proceeds of Collateral received by such Grantor consisting of cash,
cheques and other Cash Equivalent items shall be held by such Grantor in trust
for the Agent and the other Secured Parties, and any other secured parties under
an Acceptable Intercreditor Agreement, or the applicable Collateral
Representative, as applicable, in accordance with the terms of the applicable
Acceptable Intercreditor Agreement, segregated from other funds of such Grantor,
and shall, forthwith upon receipt by such Grantor, be turned over to the Agent
or the applicable Collateral Representative, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with the terms of
the applicable Acceptable Intercreditor Agreement, in the exact form received by
such Grantor (duly endorsed by such Grantor to the Agent or the applicable
Collateral Representative, as applicable, in accordance with the terms of the
applicable Acceptable Intercreditor Agreement, if required). All Proceeds of
Collateral received by the Agent hereunder shall be held by the Agent in the
relevant Collateral Proceeds Account maintained under its sole dominion and
control, subject to each applicable Acceptable Intercreditor Agreement. All
Proceeds of Collateral while held by the Agent in such Collateral Proceeds
Account (or by the relevant Grantor in trust for the Agent and the other Secured
Parties) shall continue to be held as collateral security for all the
Obligations of such Grantor and shall not constitute payment thereof until
applied as provided in Section 6.5 and each applicable Acceptable Intercreditor
Agreement.
6.5    Application of Proceeds. It is agreed that if an Event of Default shall
occur


-33-



--------------------------------------------------------------------------------





and be continuing, any and all Proceeds of the relevant Grantor’s Collateral
received by the Agent (whether from the relevant Grantor or otherwise) shall be
held by the Agent for the benefit of the Secured Parties as collateral security
for the Obligations of the relevant Grantor (whether matured or unmatured),
and/or then or at any time thereafter may, in the sole discretion of the Agent,
subject to each applicable Acceptable Intercreditor Agreement, be applied by the
Agent against the Obligations of the relevant Grantor then due and owing in the
order of priority set forth in Section 4.6 of the Credit Agreement.
6.6    PPSA and Other Remedies.
6.6.1    Subject to each applicable Acceptable Intercreditor Agreement, if an
Event of Default shall occur and be continuing, the Agent, on behalf of the
Secured Parties, may (but shall not be obligated to) exercise, in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations to
the extent permitted by applicable law, all rights and remedies of a secured
party under the Bankruptcy and Insolvency Act (Canada), the Companies Creditors
Arrangement Act (Canada), the Winding-Up and Restructuring Act (Canada) and the
PPSA, and under any other applicable law and in equity. Without limiting the
generality of the foregoing, to the extent permitted by applicable law, the
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances (but shall not be obligated to), forthwith (subject to the terms
of any documentation governing any Franchise Financing Disposition or
Securitization Transaction) collect, receive, appropriate and realize upon the
Security Collateral, or any part thereof, and/or may forthwith, subject to any
existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Security Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Agent or any other Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
To the extent permitted by law, the Agent or any other Secured Party shall have
the right, upon any such sale or sales, to purchase the whole or any part of the
Security Collateral so sold, free of any right or equity of redemption in such
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Agent’s request (subject to the terms of any
documentation governing any Franchise Financing Disposition or Securitization
Transaction and subject to each applicable Acceptable Intercreditor Agreement),
to assemble the Security Collateral and make it available to the Agent at places
which the Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. The Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Security Collateral or in any way relating to the
Security Collateral or the rights of the Agent and the other Secured Parties
hereunder, including, without limitation, reasonable legal fees and
disbursements, to the payment in whole or in part of the Obligations of the
relevant Grantor then due and owing, in the order of priority specified in
Section 6.5 above, and only after such application and after the payment by the
Agent of any other amount required by any provision of law, need the Agent
account for the surplus, if any, to such Grantor. To the extent permitted by
applicable law, (i) such Grantor waives all claims, damages and demands it may
acquire against the Agent or any


-34-



--------------------------------------------------------------------------------





other Secured Party arising out of the repossession, retention or sale of the
Security Collateral, other than any such claims, damages and demands that may
arise from the gross negligence or willful misconduct of any of the Agent or
such other Secured Party, and (ii) if any notice of a proposed sale or other
disposition of Security Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition. Each Grantor hereby consents to the non-exclusive royalty
free use by the Agent of any Intellectual Property included in the Collateral
for the purposes of disposing of any Security Collateral. Each Grantor also
hereby consents to the non-exclusive royalty free use by the Agent of any
trademarks, service marks or business names owned by such Grantor in Canada
solely for the purposes of disposing of any Security Collateral of the Canadian
Borrowers that is pledged to the Agent pursuant to the Canadian Security
Documents.
6.6.2    The Agent may appoint, remove or reappoint by instrument in writing,
any Person or Persons, whether an officer or officers or an employee or
employees of any Grantor or not, to be an interim receiver, receiver or
receivers (hereinafter called a “Receiver”, which term when used herein shall
include a receiver and manager) of such Collateral (including any interest,
income or profits therefrom). Any such Receiver shall, to the extent permitted
by applicable law, be deemed the agent of such Grantor and not of the Agent, and
the Agent shall not be in any way responsible for any misconduct, negligence or
non-feasance on the part of any such Receiver or its servants, agents or
employees. Subject to the provisions of the instrument appointing it, any such
Receiver shall (i) have such powers as have been granted to the Agent under this
Section 6 and (ii) shall be entitled to exercise such powers at any time that
such powers would otherwise be exercisable by the Agent under this Section 6,
which powers shall include, but are not limited to, the power to take possession
of the Collateral, to preserve the Collateral or its value, to carry on or
concur in carrying on all or any part of the business of such Grantor and to
sell, lease, license or otherwise dispose of or concur in selling, leasing,
licensing or otherwise disposing of the Collateral. To facilitate the foregoing
powers, any such Receiver may, to the exclusion of all others, including any
Grantor, enter upon, use and occupy all premises owned or occupied by such
Grantor wherein the Collateral may be situate, maintain the Collateral upon such
premises, borrow money on a secured or unsecured basis and use the Collateral
directly in carrying on such Grantor’s business or as security for loans or
advances to enable the Receiver to carry on such Grantor’s business or
otherwise, as such Receiver shall, in its reasonable discretion, determine.
Except as may be otherwise directed by the Agent, all money received from time
to time by such Receiver in carrying out his/her/its appointment shall be
received in trust for and be paid over to the Agent and any surplus shall be
applied in accordance with applicable law. Every such Receiver may, in the
discretion of the Agent, be vested with, in addition to the rights set out
herein, all or any of the rights and powers of the Agent described in the Credit
Agreement, the PPSA, the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada) or the Winding-Up and Restructuring Act
(Canada).
6.7    Registration Rights.
(a)    Subject to each applicable Acceptable Intercreditor Agreement, if the
Agent shall determine to exercise its right to sell any or all of the Pledged
Stock pursuant to Section 6.6, and if in the reasonable opinion of the Agent it
is necessary or reasonably advisable to have the Pledged Stock (other than
Pledged Stock of a Special Purpose Vehicle), or that portion thereof to be sold,
registered under the provisions of applicable securities legislation, the
relevant Pledgor will use its reasonable best efforts to cause the Issuer
thereof to (i) execute and deliver, and use its


-35-



--------------------------------------------------------------------------------





reasonable best efforts to cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the reasonable opinion of the Agent,
necessary or advisable to register such Pledged Stock, or that portion thereof
to be sold, under the provisions of applicable securities legislation, (ii) use
its reasonable best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of not more than one
year from the date of the first public offering of such Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the reasonable opinion of the Agent, are necessary
or advisable, all in conformity with the requirements of applicable securities
legislation applicable thereto. Such Pledgor agrees to use its reasonable best
efforts to cause such Issuer to comply with the provisions of the securities
laws of any and all provinces and territories that the Agent shall reasonably
designate and to make available to its security holders, as soon as practicable,
an earnings statement (which need not be audited) that will satisfy the
provisions of applicable securities legislation.
(b)    Such Pledgor recognizes that the Agent may be unable to effect a public
sale of any or all such Pledged Stock, by reason of certain prohibitions
contained in applicable securities legislation and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Such
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favourable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Agent shall not be under any obligation to
delay a sale of any of the Pledged Stock for the period of time necessary to
permit the Issuer thereof to register such securities for public sale under
applicable securities legislation, even if such Issuer would agree to do so.
(c)    Such Pledgor agrees to use its reasonable best efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of such Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Such Pledgor further agrees that a breach of any of the covenants contained in
this Section 6.7 will cause irreparable injury to the Agent and the Lenders,
that the Agent and the Lenders have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 6.7 shall be specifically enforceable against such Pledgor, and to the
extent permitted by applicable law, such Pledgor hereby waives and agrees not to
assert any defenses against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred or is continuing
under the Credit Agreement.
6.8    Waiver; Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Security Collateral are
insufficient to pay in full, the Loans and, to the extent then due and owing,
all other Obligations of such Grantor and the reasonable fees and disbursements
of any legal counsel employed by the Agent or any other Secured Party to collect
such deficiency.
6.9    Certain Undertakings with Respect to Special Purpose Vehicles.


-36-



--------------------------------------------------------------------------------





(a)    The Agent and each Secured Party agrees that, prior to the date that is
one year and one day after the payment in full of all of the obligations of each
Special Purpose Vehicle in connection with and under each securitization with
respect to which any Special Purpose Vehicle is a party, (i) the Agent and other
Secured Parties shall not be entitled, whether before or after the occurrence of
any Event of Default, to (A) institute against, or join any other Person in
instituting against, any Special Purpose Vehicle any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other similar proceeding
under the laws of Canada or any political subdivision thereof or of any foreign
jurisdiction, (B) transfer and register the capital stock of any Special Purpose
Vehicle or any other instrument in the name of the Agent or a Secured Party or
any designee or nominee thereof, (C) foreclose such security interest regardless
of the bankruptcy or insolvency of Holdings or any other Subsidiary,
(D) exercise any voting rights granted or appurtenant to such capital stock of
any Special Purpose Vehicle or any other instrument or (E) enforce any right
that the holder of any such capital stock of any Special Purpose Vehicle or any
other instrument might otherwise have to liquidate, consolidate, combine,
collapse or disregard the entity status of such Special Purpose Vehicle and
(ii) the Agent and the other Secured Parties hereby waive and release any right
to (A) require that any Special Purpose Vehicle be in any manner merged,
combined, collapsed or consolidated with or into Holdings or any other
Subsidiary, including by way of substantive consolidation in a bankruptcy case
or similar proceeding, (B) require that the status of any Special Purpose
Vehicle as a separate entity be in any respect disregarded, (C) contest or
challenge, or join any other Person in contesting or challenging, the transfers
of any securitization assets from Holdings or any Subsidiary to any Special
Purpose Vehicle, whether on the grounds that such transfers were disguised
financings, preferential transfers, fraudulent conveyances or otherwise or a
transfer other than a “true sale” or a “true contribution” or (D) contest or
challenge, or join any other Person in contesting or challenging, any agreement
pursuant to which any assets are leased by any Special Purpose Vehicle to any
Loan Party as other than a “true lease.” The Agent and each Secured Party agree
and acknowledge that any agent and/or trustee acting on behalf of the holders of
securitization indebtedness of any Special Purpose Vehicle is an express third
party beneficiary with respect to this Section 6.9(a) and each such person shall
have the right to enforce compliance by the Agent and any other Secured Party
with this Section 6.9.
(b)    Upon the transfer by Holdings or any Subsidiary (other than a Special
Purpose Vehicle) of securitization assets to a Special Purpose Vehicle in a
securitization as permitted under this Agreement, any Liens with respect to such
securitization assets arising under the Credit Agreement or any Security
Documents shall automatically be released (and the Agent is hereby authorized to
execute and enter into any such releases and other documents as Holdings may
reasonably request in order to give effect thereto).
(c)    The Agent and the Lenders shall take no action related to the Collateral
that would cause any Special Purpose Vehicle to breach any of its covenants in
its certificate of formation, limited liability company agreement or in any
other documents governing the related Franchise Financing Disposition or
Securitization Transaction or to be unable to make any representation in any
such document.
(d)    The Agent and the Secured Parties acknowledge that they have no interest
in, and will not assert any interest in, the assets owned by any Special Purpose
Vehicle, or any assets leased by any Special Purpose Vehicle to any Loan Party
other than, following a transfer of any


-37-



--------------------------------------------------------------------------------





pledged equity interest or pledged stock to the Agent in connection with any
exercise of remedies pursuant to this Agreement, the right to receive lawful
dividends or other distributions when paid by any such Special Purpose Vehicle
from lawful sources and in accordance with the documents governing the related
Franchise Financing Disposition or Securitization Transaction and the rights of
a member of such Special Purpose Vehicle.
(e)    Without limiting the foregoing, the Agent and the Lenders agree, to the
extent required by Moody’s, S&P or any rating agency in connection with a
Franchise Financing Disposition or Securitization Transaction involving a
Special Purpose Vehicle the Capital Stock of which constitutes Pledged
Collateral hereunder, to act in accordance with clauses (c) and (d) above with
respect to such Capital Stock and such Franchise Financing Disposition or
Securitization Transaction.
SECTION 7 THE AGENT
7.1    Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each Grantor hereby irrevocably constitutes and appoints the Agent and
any authorized officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments that may be reasonably necessary or desirable to accomplish the
purposes of this Agreement to the extent permitted by applicable law, provided
that the Agent agrees not to exercise such power except upon the occurrence and
during the continuance of any Event of Default, and in accordance with and
subject to each applicable Acceptable Intercreditor Agreement. Without limiting
the generality of the foregoing, at any time when an Event of Default has
occurred and is continuing (in each case to the extent permitted by applicable
law) and subject to each applicable Acceptable Intercreditor Agreement, (x) each
Pledgor hereby gives the Agent the power and right, on behalf of such Pledgor,
without notice or assent by such Pledgor, to execute, in connection with any
sale provided for in Section 6.6 or 6.7, any endorsements, assessments or other
instruments of conveyance or transfer with respect to such Pledgor’s Pledged
Collateral, and (y) each Grantor hereby gives the Agent the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
or all of the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any cheques, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account Receivable of
such Grantor that constitutes Collateral or with respect to any other Collateral
of such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Agent for the purpose of collecting any and all such moneys due under any
Account Receivable of such Grantor that constitutes Collateral or with respect
to any other Collateral of such Grantor whenever payable;
(ii)    in the case of any Copyright, Patent, Industrial Design or Trademark
constituting Collateral of such Grantor, execute and deliver any and all
agreements, instruments, documents and papers as the Agent may reasonably
request to such Grantor to evidence the Agent’s and the Lenders’ security
interest in such Copyright, Patent, Industrial


-38-



--------------------------------------------------------------------------------





Design or Trademark and the goodwill and intangibles of such Grantor relating
thereto or represented thereby;
(iii)    pay or discharge taxes and Liens, other than Liens permitted under this
Agreement or the other Loan Documents, levied or placed on the Collateral of
such Grantor, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof; and
(iv)    subject to the terms of any documentation governing any Franchise
Financing Disposition or Securitization Transaction, (A) direct any party liable
for any payment under any of the Collateral of such Grantor to make payment of
any and all moneys due or to become due thereunder directly to the Agent or as
the Agent shall direct; (B) ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral of such Grantor;
(C) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral of such Grantor or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any Collateral
of such Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Agent may deem appropriate; (G) subject to
any existing reserved rights or licenses, assign any Copyright, Patent or
Trademark constituting Collateral of such Grantor (along with the goodwill of
the business to which any such Copyright, Patent or Trademark pertains), for
such term or terms, on such conditions, and in such manner, as the Agent shall
in its sole discretion determine; and (H) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
of such Grantor as fully and completely as though the Agent were the absolute
owner thereof for all purposes, and do, at the Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the Agent
deems necessary to protect, preserve or realize upon the Collateral of such
Grantor and the Agent’s and the other Secured Parties’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.
(b)    The reasonable expenses of the Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Base Rate Loans that are Revolving Loans under the Credit
Agreement, from the date of payment by the Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Agent on demand.
(c)    Each Grantor hereby ratifies all that said attorney shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to the relevant Grantor until this Agreement is terminated as to such Grantor,
and the security interests in the Security Collateral of such Grantor created
hereby are released.


-39-



--------------------------------------------------------------------------------





7.2    Duty of Agent. The Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Security Collateral in its
possession, shall be to deal with it in the same manner as the Agent deals with
similar property for its own account. None of the Agent or any other Secured
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Security
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Security Collateral upon the request of any Grantor
or any other Person or, except as otherwise provided herein, to take any other
action whatsoever with regard to the Security Collateral or any part thereof.
The powers conferred on the Agent and the other Secured Parties hereunder are
solely to protect the Agent’s and the other Secured Parties’ interests in the
Security Collateral and shall not impose any duty upon the Agent or any other
Secured Party to exercise any such powers. The Agent and the other Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and to the maximum extent permitted by
applicable law, neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except as otherwise provided herein or for their own gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and nonappealable decision).
7.3    Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Agent to file or record financing statements, financing change
statements and other filing or recording documents or instruments with respect
to such Grantor’s Security Collateral without the signature of such Grantor in
such form and in such offices as the Agent reasonably determines appropriate to
perfect the security interests of the Agent under this Agreement. Each Grantor
authorizes the Agent to use any collateral description reasonably determined by
the Agent, including, without limitation, the collateral description “all
personal property” or “all assets” or words of similar meaning in any such
financing statements. The Agent agrees to notify the relevant Grantor of any
financing or financing change statement filed by it, provided that any failure
to give such notice shall not affect the validity or effectiveness of any such
filing. To the fullest extent permitted by applicable law, each Grantor hereby
waives all rights to receive from the Agent a copy of any financing statement,
financing change statement or verification statement filed or issued, as the
case may be, at any time in respect of this Agreement or any amendments to it.
7.4    Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of the Agent under this Agreement with respect to any action
taken by the Agent or the exercise or non-exercise by the Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement or any amendment, supplement or other
modification of this Agreement shall, as between the Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Agent and the Grantors, the Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Grantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.
7.5    Right of Inspection. Subject to Section 7.9 of the Credit Agreement, upon
reasonable written advance notice to any Grantor and as often as may reasonably
be desired, or at any time and from time to time after the occurrence and during
the continuation of an Event of


-40-



--------------------------------------------------------------------------------





Default, the Agent shall have reasonable access during normal business hours to
all the books, correspondence and records of such Grantor (other than as
provided in Section 7.9 of the Credit Agreement), and the Agent and its
representatives may examine the same, and to the extent reasonable take extracts
therefrom and make photocopies thereof, and such Grantor agrees to render to the
Agent at such Grantor’s reasonable cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto. The Agent and its
representatives shall also have the right, upon reasonable advance written
notice to such Grantor subject to any lease restrictions, to enter during normal
business hours into and upon any premises owned, leased or operated by such
Grantor where any of such Grantor’s Inventory or Equipment is located for the
purpose of inspecting the same, observing its use or otherwise protecting its
interests therein to the extent not inconsistent with the provisions of the
Credit Agreement and the other Loan Documents (and subject to each applicable
Acceptable Intercreditor Agreement).
SECTION 8 NON-LENDER SECURED PARTIES
8.1    Rights to Collateral.
(a)    By their acceptance of the benefits of this Agreement, the Non-Lender
Secured Parties agree that they shall not have any right whatsoever to do any of
the following: (i) exercise any rights or remedies with respect to the
Collateral (such term, as used in this Section 8, having the meaning assigned to
it in the Credit Agreement) or to direct the Agent to do the same, including,
without limitation, the right to (A) enforce any Liens or sell or otherwise
foreclose on any portion of the Collateral, (B) request any action, institute
any proceedings, exercise any voting rights, give any instructions, make any
election, notify account debtors or make collections with respect to all or any
portion of the Collateral or (C) release any Grantor under this Agreement or
release any Collateral from the Liens of any Security Document or consent to or
otherwise approve any such release; (ii) demand, accept or obtain any Lien on
any Collateral (except for Liens arising under, and subject to the terms of, the
Security Documents); (iii) vote in any Bankruptcy Case or similar proceeding in
respect of Holdings or any of its Subsidiaries (any such proceeding, for
purposes of this clause (a), a “Bankruptcy”) with respect to, or take any other
actions concerning, the Collateral; (iv) receive any proceeds from any sale,
transfer or other disposition of any of the Collateral (except in accordance
with the Security Documents); (v) oppose any sale, transfer or other disposition
of the Collateral; (vi) object to any debtor-in-possession financing in any
Bankruptcy that is provided by one or more Lenders among others; (vii) object to
the use of cash collateral in respect of the Collateral in any Bankruptcy; or
(viii) seek, or object to the Secured Parties’ (other than the Non-Lender
Secured Parties) seeking on an equal and ratable basis, any adequate protection
or relief from the automatic stay with respect to the Collateral in any
Bankruptcy.
(b)    Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the Agent and the Lenders, with the
consent of the Agent, may enforce the provisions of the Security Documents and
exercise remedies thereunder and under any other Loan Documents (or refrain from
enforcing rights and exercising remedies), all in such order and in such manner
as they may determine in the exercise of their sole business judgment. Such
exercise and enforcement shall include, without limitation, the rights to
collect, sell, dispose of or otherwise realize upon all or any part of the
Collateral, to incur expenses in connection with such collection,


-41-



--------------------------------------------------------------------------------





sale, disposition or other realization and to exercise all the rights and
remedies of a secured lender under the PPSA of any applicable jurisdiction. The
Non-Lender Secured Parties by their acceptance of the benefits of this Agreement
and the other Security Documents hereby agree not to contest or otherwise
challenge any such collection, sale, disposition or other realization of or upon
all or any of the Collateral. Whether or not a Bankruptcy Case has been
commenced, the Non-Lender Secured Parties shall be deemed to have consented to
any sale or other disposition of any property, business or assets of Holdings or
any of its Subsidiaries and the release of any or all of the Collateral from the
Liens of any Security Document in connection therewith.
(c)    Notwithstanding any provision of this Section 8.1, the Non-Lender Secured
Parties shall be entitled subject to each applicable Acceptable Intercreditor
Agreement to file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleadings (A) in order to
prevent any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties. Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Acceptable Intercreditor Agreement and authorizes the Agent to enter into the
Acceptable Intercreditor Agreements on its behalf.
(d)    Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement, agrees that the Agent and the Lenders may deal with the Collateral,
including any exchange, taking or release of Collateral, may change or increase
the amount of the Borrower Obligations and/or the Guarantor Obligations, and may
release any Guarantor from its Obligations hereunder, all without any liability
or obligation (except as may be otherwise expressly provided herein) to the
Non-Lender Secured Parties.
8.2    Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement and the other Security Documents, shall be deemed
irrevocably to make, constitute and appoint the Agent, as agent under the Credit
Agreement (and all officers, employees or agents designated by the Agent) as
such Person’s true and lawful agent and attorney-in-fact, and in such capacity,
the Agent shall have the right, with power of substitution for the Non-Lender
Secured Parties and in each such Person’s name or otherwise, to effectuate any
sale, transfer or other disposition of the Collateral. It is understood and
agreed that the appointment of the Agent as the agent and attorney-in-fact of
the Non-Lender Secured Parties for the purposes set forth herein is coupled with
an interest and is irrevocable. It is understood and agreed that the Agent has
appointed the Agent as its agent for purposes of perfecting certain of the
security interests created hereunder and for otherwise carrying out certain of
its obligations hereunder.
8.3    Waiver of Claims. To the maximum extent permitted by law, each Non‑Lender
Secured Party waives any claim it might have against the Agent or the Lenders
with respect to, or arising out of, any action or failure to act or any error of
judgment, negligence, or mistake or oversight whatsoever on the part of the
Agent or the Lenders or their respective directors, officers, employees or
agents with respect to any exercise of rights or remedies under the Loan
Documents or any transaction relating to the Collateral (including, without
limitation, any such exercise described in Section 8.1(b) above), except for any
such action or failure to act that


-42-



--------------------------------------------------------------------------------





constitutes willful misconduct or gross negligence of such Person or any Related
Party thereof. To the maximum extent permitted by applicable law, none of the
Agent or any Lender or any of their respective directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of Holdings, any
Subsidiary of Holdings, any Non-Lender Secured Party or any other Person or to
take any other action or forbear from doing so whatsoever with regard to the
Collateral or any part thereof, except for any such action or failure to act
that constitutes willful misconduct or gross negligence of such Person.
8.4    [Reserved]
8.5    Release of Liens; Rollover Hedge Providers. Each Rollover Hedge Provider
(as defined below), and each Lender who is an Affiliate of any such Rollover
Hedge Provider, on behalf of such Rollover Hedge Provider, in each case by its
acceptance of the benefits of this Agreement, hereby authorizes and directs
Citibank, N.A. (in its capacity as administrative and collateral agent under the
Existing Loan Agreement and related security documents to take, and consents to
its taking, all and any actions to effect and evidence the release of all
security interests and liens held on behalf of such Rollover Hedge Provider in
its capacity as a “Secured Party” under, and as defined in, the Existing Loan
Agreement and related security documents, and each Rollover Hedge Provider
releases Citibank, N.A. from any liability in connection therewith. As used in
this Section 8.5, “Rollover Hedge Providers” shall mean collectively each
Non-Lender Secured Party hereunder who was also, immediately prior to the
effectiveness of this Agreement, a “Non-Lender Secured Party” pursuant to a
Permitted Hedging Arrangement under and as defined in the Existing Loan
Agreement and the related security documents.
SECTION 9 MISCELLANEOUS
9.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Grantor and the Agent, provided that
(a) any provision of this Agreement imposing obligations on any Grantor may be
waived by the Agent in a written instrument executed by the Agent and (b) if
separately agreed in writing between Holdings and any Non-Lender Secured Party,
no such amendment, modification or waiver shall amend, modify or waive
Section 6.5 (or the definition of “Non-Lender Secured Party” or “Secured Party”
to the extent relating thereto) if such amendment, modification or waiver would
directly and adversely affect such Non-Lender Secured Party without the written
consent of such Non-Lender Secured Party. For the avoidance of doubt, it is
understood and agreed that any amendment, amendment and restatement, waiver,
supplement or other modification of or to any Acceptable Intercreditor Agreement
that would have the effect, directly or indirectly, through any reference herein
to any Acceptable Intercreditor Agreement or otherwise, of waiving, amending,
supplementing or otherwise modifying this Agreement, or any term or provision
hereof, or any right or obligation of any Grantor hereunder or in respect
hereof, shall not be given such effect except pursuant to a written instrument
executed by each affected Grantor and the Agent in accordance with this
Section 9.1.
9.2    Notices. All notices, requests and demands to or upon the Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 14.8
of the Credit


-43-



--------------------------------------------------------------------------------





Agreement; provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 1, unless and until such Guarantor shall change such address by
notice to the Agent given in accordance with Section 14.8 of the Credit
Agreement.
9.3    No Waiver by Course of Conduct; Cumulative Remedies. None of the Agent or
any other Secured Party shall by any act (except by a written instrument
pursuant to Section 9.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy that
the Agent or such other Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
9.4    Enforcement Expenses; Indemnification.
(a)    Each Guarantor jointly and severally agrees to pay or reimburse each
Secured Party and the Agent for all their respective reasonable costs and
expenses incurred in collecting against any Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement against such Guarantor and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the reasonable fees and
disbursements of counsel to the Secured Parties and the Agent.
(b)    Each Grantor jointly and severally agrees to pay, and to save the Agent,
the Agent and the other Secured Parties harmless from, (x) any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other similar taxes which may be payable or determined
to be payable with respect to any of the Security Collateral or in connection
with any of the transactions contemplated by this Agreement and (y) any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement (collectively, the “indemnified liabilities”), in each case to the
extent the Borrowers would be required to do so pursuant to Section 14.10 of the
Credit Agreement, and in any event excluding any taxes or other indemnified
liabilities arising from gross negligence or willful misconduct of the Agent or
any other Secured Party.
(c)    The agreements in this Section 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
9.5    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Grantors, the Agent and the Secured Parties and
their respective successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations


-44-



--------------------------------------------------------------------------------





under this Agreement without the prior written consent of the Agent, except as
permitted hereby or by the Credit Agreement.
9.6    Set-Off. Each Guarantor hereby irrevocably authorizes the Agent and each
other Secured Party at any time and from time to time without notice to such
Guarantor, any other Guarantor or any of the Borrowers, any such notice being
expressly waived by each Guarantor and by each Borrower, to the extent permitted
by applicable law, upon the occurrence and during the continuance of an Event of
Default under Section 10.1(a) of the Credit Agreement so long as any amount
remains unpaid after it becomes due and payable by such Guarantor hereunder, to
set-off and appropriate and apply against any such amount any and all deposits
(general or special, time or demand, provisional or final) (other than the
Collateral Proceeds Account), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Agent or such other Secured Party to or for the credit or the
account of such Guarantor, or any part thereof in such amounts as the Agent or
such other Secured Party may elect. The Agent and each other Secured Party shall
notify such Guarantor promptly of any such set-off and the application made by
the Agent or such other Secured Party of the proceeds thereof; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Agent and each other Secured Party under this
Section 9.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Agent or such other Secured Party
may have.
9.7    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile or PDF transmission shall constitute effective execution and delivery
of this Agreement as to the parties hereto and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.
9.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Foreign Subsidiary, all rights, powers and remedies provided in this Agreement
may be exercised only to the extent that they do not violate any provision of
any law, rule or regulation of any Governmental Authority applicable to any such
Pledged Stock or affecting the legality, validity or enforceability of any of
the provisions of this Agreement against the Pledgor (such laws, rules or
regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.
9.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


-45-



--------------------------------------------------------------------------------





9.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Grantors, the Agent and the other Secured Parties with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Grantors, the Agent or any other Secured
Party relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.
9.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF
CANADA APPLICABLE THEREIN, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.
9.12    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the Province of Ontario;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in Section 9.2 or at such other address of which the Agent
(in the case of any other party hereto) or the Borrowers (in the case of the
Agent) shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any punitive damages.
9.13    Acknowledgments. Each Guarantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    none of the Agent or any other Secured Party has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the


-46-



--------------------------------------------------------------------------------





other Loan Documents, and the relationship between the Guarantors, on the one
hand, and the Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.
9.14    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
9.15    Additional Grantors. Each new Subsidiary of Holdings that is required to
become a party to this Agreement pursuant to Section 7.16 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in
substantially the form of Annex 1 hereto. Each existing Grantor that is required
to become a Pledgor with respect to Capital Stock of any new Subsidiary of
Holdings pursuant to Section 7.16 of the Credit Agreement shall become a Pledgor
with respect thereto upon execution and delivery by such Grantor of a
Supplemental Agreement substantially in the form of Annex 1 hereto.
9.16    Releases.
(a)    At such time as the Loans and the other Obligations (other than any
Obligations owing to a Non-Lender Secured Party) then due and owing shall have
been paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding (except for Letters of Credit that have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the applicable Letter of Credit Issuer), all Security Collateral shall be
automatically released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Agent and each Grantor hereunder shall terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Security Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Agent shall deliver
to such Grantor any Security Collateral held by the Agent and execute,
acknowledge and deliver to such Grantor such releases, instruments or other
documents (including without limitation PPSA financing change statements and
discharges), and do or cause to be done all other acts, as any Grantor shall
reasonably request to evidence such termination.
(b)    Upon any sale or other disposition of Collateral permitted by the Credit
Agreement (other than any sale or disposition to another Grantor), the Lien
pursuant to this Agreement on such Collateral shall be automatically released.
In connection with a sale or other disposition of all the Capital Stock of any
Grantor or any other transaction or occurrence as a result of which such Grantor
ceases to be a Restricted Subsidiary or the sale or other disposition of
Collateral (other than a sale or disposition to another Grantor) permitted under
the Credit Agreement, the Agent shall, upon receipt from Holdings of a written
request for the release of such Grantor


-47-



--------------------------------------------------------------------------------





from its Guarantee or the release of the Collateral subject to such sale,
disposition or other transaction, identifying such Grantor or the relevant
Collateral, together with a certification by Holdings stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents, deliver to Holdings or the relevant Grantor any Collateral of such
relevant Grantor held by the Agent, or the Collateral subject to such sale or
disposition (as applicable), and, at the sole cost and expense of such Grantor,
execute, acknowledge and deliver to such Grantor such releases, instruments or
other documents (including without limitation PPSA financing change statements
or discharges), and do or cause to be done all other acts, as Holdings or such
Grantor shall reasonably request (x) to evidence or effect the release of such
Grantor from its Guarantee (if any) and of the Liens created hereby (if any) on
such Grantor’s Collateral or (y) to evidence the release of the Collateral
subject to such sale or disposition.
(c)    Upon any Grantor becoming an Excluded Subsidiary in accordance with the
provisions of the Credit Agreement, the Lien pursuant to this Agreement on all
Security Collateral of such Grantor (if any) shall be automatically released,
and the Guarantee (if any) of such Grantor, and all obligations of such Grantor
hereunder, shall terminate, all without delivery of any instrument or
performance of any act by any party. At the request and the sole expense of
Holdings or such Grantor, the Agent shall deliver to Holdings or such Grantor
any Security Collateral of such Grantor held by the Agent and execute,
acknowledge and deliver to Holdings or such Grantor such releases, instruments
or other documents (including without limitation PPSA financing change
statements or discharges), and do or cause to be done all other acts, as such
Grantor shall reasonably request to evidence such release of such Grantor from
its Guarantee (if any) and of the Liens created hereby (if any) on such
Grantor’s Security Collateral.
(d)    Upon (i) any Security Collateral being or becoming an Excluded Asset or
(ii) any other release of Security Collateral approved, authorized or ratified
by the Lenders pursuant to Section 13.11(a)(ix) of the Credit Agreement, the
Lien pursuant to this Agreement on such Security Collateral shall be
automatically released. At the request and sole expense of any Grantor, the
Agent shall deliver such Security Collateral (if held by the Agent) to such
Grantor and execute, acknowledge and deliver to such Grantor such releases,
instruments or other documents (including without limitation PPSA financing
change statements or discharges), and do or cause to be done all other acts, as
such Grantor shall reasonably request to evidence such release.
(e)    [Reserved]
(f)    So long as no Event of Default has occurred and is continuing, the Agent
shall at the direction of any applicable Grantor return to such Grantor any
proceeds or other property received by it during any Event of Default pursuant
to either Section 5.3.1 or 6.4 and not otherwise applied in accordance with
Section 6.5.
9.17    Judgment.
(a)    If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in


-48-



--------------------------------------------------------------------------------





accordance with normal banking procedures the Agent could purchase the first
currency with such other currency on the Business Day preceding the day on which
final judgment is given.
(b)    The obligations of any Guarantor in respect of this Agreement to the
Agent, for the benefit of each of the Secured Parties, shall, notwithstanding
any judgment in a currency (the “judgment currency”) other than the currency in
which the sum originally due to such holder is denominated (the “original
currency”), be discharged only to the extent that on the Business Day following
receipt by the Agent of any sum adjudged to be so due in the judgment currency,
the Agent may in accordance with normal banking procedures purchase the original
currency with the judgment currency; if the amount of the original currency so
purchased is less than the sum originally due to such holder in the original
currency, such Guarantor agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify the Agent for the benefit of such holder,
against such loss, and if the amount of the original currency so purchased
exceeds the sum originally due to the Agent, the Agent agrees to remit to
Holdings such excess. This covenant shall survive the termination of this
Agreement and payment of the Obligations and all other amounts payable
hereunder.
9.18    Release of Liens; Rollover Issuing Lenders. Each Rollover Issuing Lender
(as defined below), by its acceptance of the benefits of this Agreement, hereby
authorizes and directs Citibank, N.A. (in its capacity as administrative and
collateral agent under the Existing Loan Agreement and related security
documents) to take all and any actions to effect the release of all security
interests and liens held on behalf of such Rollover Issuing Lender in its
capacity as a “Secured Party” under, and as defined in, the Existing Loan
Agreement and related U.S. security documents, and each Rollover Issuing Lender
releases Citibank, N.A. from any liability in connection therewith. As used in
this Section 9.18, “Rollover Issuing Lender” means each bank listed as a letter
of credit issuing bank in Schedule 1.1A to the Credit Agreement.
9.19    Attachment of Security Interest. The security interest created hereby is
intended to attach, in respect of Collateral in which any Grantor has rights at
the time this Agreement is signed by such Grantor and delivered to the Agent
and, in respect of Collateral in which any Grantor subsequently acquires rights,
at the time such Grantor subsequently acquires such rights. The Grantors
acknowledge and confirm that (a) the Agent and the Lenders have given value to
the Grantors in respect of the security interests granted herein; (b) such
Grantor has rights in the Collateral in which it has granted a security
interest; and (c) this Agreement constitutes a security agreement as that term
is defined in the PPSA.
9.20    Amalgamation. If a Grantor amalgamates with any other corporation or
corporations, it is the intention of the parties that the security interest will
(a) extend to all of the property, assets and interests that (i) any of the
amalgamating corporations own, or (ii) the amalgamated corporation thereafter
acquires, and (b) secure the payment and performance of all debts, liabilities
and obligations of any of the amalgamating corporations and the amalgamated
corporation to the Agent or any Secured Party, however or wherever incurred and
whether as principal, guarantor or surety and whether incurred prior to, at the
time of, or subsequent to, the amalgamation. The security interest will attach
to the property, assets and interests of the amalgamating corporations not
previously subject to this security agreement at the time of amalgamation and to
any property, assets or interests thereafter owned or acquired by the


-49-



--------------------------------------------------------------------------------





amalgamated corporation when such property, assets and interests become owned or
are acquired. Upon any such amalgamation, the defined term Grantor shall include
each of the amalgamating corporations and the amalgamated corporation, the
defined term Collateral shall include all of the property, assets and interests
described in (a) above, and the defined term Obligations shall include the
obligations described in (b) above.
[Remainder of page left blank intentionally; Signature page to follow.]






-50-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Canadian Guarantee
and Collateral Agreement to be duly executed and delivered as of the date first
above written.
MATTHEWS EQUIPMENT LIMITED


By:            
    Name:
    Title:




Herc - Signature Pages - Canadian Guarantee and Collateral Agreement



--------------------------------------------------------------------------------







Acknowledged and Agreed to as
of the date hereof by:

BANK OF AMERICA, N.A., as Agent




By:        
Name:    
Title:    






Herc - Signature Pages - Canadian Guarantee and Collateral Agreement



--------------------------------------------------------------------------------


Schedule 1
to Canadian Guarantee and Collateral Agreement


Schedule 1: Notice Addresses of Guarantors
MATTHEWS EQUIPMENT LIMITED
c/o HERC HOLDINGS INC.
27500 Riverview Center Blvd.
Bonita Springs, FL 34134
Attention:    Maryann Waryjas, Senior Vice President and General Counsel
Facsimile:    (239) 301-1109
Telephone:    (239) 301 1125
with copies to:
Sidley Austin LLP

787 7th Avenue
New York, New York 10019
Attention: Ram Burshtine
Facsimile: 212-839-5300
Telephone: 212-839-5778






2



--------------------------------------------------------------------------------


Schedule 2
to Canadian Guarantee and Collateral Agreement


Schedule 2: Pledged Securities
Pledged Stock:
Nil.


Pledged Notes:
Nil.






3



--------------------------------------------------------------------------------


Schedule 3
to Canadian Guarantee and Collateral Agreement


Schedule 3: Perfection Matters
Existing Security Interests
Matthews Equipment Limited
Debtor
Jurisdiction
Type of filing found
Secured Party
Collateral (or other description)
Original File Date
Original File Number
Matthews Equipment Limited
Ontario
PPSA
Bank of America, N.A., as Agent
Inventory, Equipment, Accounts, Other, Motor Vehicles
July 12, 2019
753303762 –
20190712 1416 1590 0965
Matthews Equipment Limited
Ontario
PPSA
Ricoh Canada Inc.












Equipment


All goods which are photocopiers, multifunction devices, printers, production
printers, fax machines, projectors, video conferencing, interactive whiteboards,
servers, and software manufactured, distributed, or sold by Ricoh Canada Inc.
The goods described herein together with all attachments, accessories,
accessions, replacements, substitutions, additions and improvements thereto, and
all proceeds in any form derived directly or indirectly from any dealing with
the collateral or proceeds thereof, and without limitation, money, cheques,
deposits in deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from the lease of the collateral, chattel paper,
instruments, intangibles, documents of title, securities, and rights of
insurance payments or any other payments as indemnity or compensation for loss
or damage to the collateral or proceeds of the collateral. (reference no.
9918966-001) (for internal use only) (as may be amended or updated from time to
time)
May 16, 2017
727671996 -
20170516 0844 5064 1965
as amended by
20170518 1457 5064 2179



4



--------------------------------------------------------------------------------

Schedule 3
to Canadian Guarantee and Collateral Agreement


Hertz Canada Limited


Matthews Equipment Limited


Hertz Equipment Rental
Ontario
PPSA
Northern Diesel Ltd.


Dynamic Capital Equipment Finance Inc.
Equipment, Motor Vehicles


2009 Caterpillar D9T Dozer
VIN: RHX07473


2009 Caterpillar D9T Dozer
VIN: CAT00D9TJRJS01250




(1) 2009 Caterpillar D9T dozer s/n RHX07473 (PIN – CAT00D9TJRJS01250) c/w all
associated attachments and equipment together with all attachments, accessories,
accessions, replacements, substitutions, additions and improvements thereto and
all proceeds in any form derived directly or indirectly from any dealing with
the collateral and a right to an insurance payment or any payment that
indemnifies or compensates for loss or damage to the collateral or proceeds of
the collateral. Dynamic Capital Equipment Finance Inc., as secured party 2, is
the assignee of the security agreement granted to Northern Diesel Ltd., as
secured party 2.
March 20, 2017
725747553 -
20170320 1438 5064 8863
as amended by
20170322 1729 5064 9002



5



--------------------------------------------------------------------------------

Schedule 3
to Canadian Guarantee and Collateral Agreement


Matthews Equipment Limited
Ontario
PPSA
Ricoh Canada Inc.
Equipment


All goods which are photocopiers, multifunction devices, printers, production
printers, fax machines, projectors, video conferencing, interactive whiteboards,
servers, and software manufactured, distributed, or sold by Ricoh Canada Inc.
The goods described herein together with all attachments, accessories,
accessions, replacements, substitutions, additions and improvements thereto, and
all proceeds in any form derived directly or indirectly from any dealing with
the collateral or proceeds thereof, and without limitation, money, cheques,
deposits in deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from the lease of the collateral, chattel paper,
instruments, intangibles, documents of title, securities, and rights of
insurance payments or any other payments as indemnity or compensation for loss
or damage to the collateral or proceeds of the collateral. (reference no.
9874150-001) (for internal use only) (as may be amended or updated from time to
time)
October 31, 2016
722042757 -
20161031 1445 5064 9523
Matthews Equipment Limited
Alberta
PPSA
Bank of America, N.A., as Agent
All of the Debtor's present and after-acquired personal property.
July 12, 2019
19071207081
Matthews Equipment Limited
Alberta
PPSA
Ricoh Canada Inc.
All goods which are copiers together with all replacements and substitutions
thereof and all parts, accessories, accessions and attachments thereto and all
proceeds thereof, including all proceeds which are accounts, goods, chattel
paper, investment property, documents of title, instruments, money, intangibles,
crops or insurance proceeds (reference no. 9874150-001)
July 11, 2016
16071126589



6



--------------------------------------------------------------------------------

Schedule 3
to Canadian Guarantee and Collateral Agreement


Matthews Equipment Limited
Alberta
PPSA
Ricoh Canada Inc.
All goods which are photocopiers, multifunction devices, printers, production
printers, fax machines, projectors, video conferencing, interactive whiteboards,
servers, and software manufactured, distributed, or sold by Ricoh Canada Inc.
The goods described herein together with all attachments, accessories,
accessions, replacements, substitutions, additions and improvements thereto, and
all proceeds in any form derived directly or indirectly from any dealing with
the collateral or proceeds thereof, and without limitation, money, cheques,
deposits in deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from the lease of the collateral, chattel paper,
instruments, intangibles, documents of title, securities, and rights of
insurance payments or any other payments as indemnity or compensation for loss
or damage to the collateral or proceeds of the collateral.
(Reference No. 9918966-001) (for internal use only) (as may be amended or
updated from time to time)
May 8, 2017
17050838129
Matthews Equipment Limited
Alberta
PPSA
Ricoh Canada Inc.
All goods which are photocopiers, multifunction devices, printers, production
printers, fax machines, projectors, video conferencing, interactive whiteboards,
servers, and software manufactured, distributed, or sold by Ricoh Canada Inc.
the goods described herein together with all attachments, accessories,
accessions, replacements, substitutions, additions and improvements thereto, and
all proceeds in any form derived directly or indirectly from any dealing with
the collateral or proceeds thereof, and without limitation, money, cheques,
deposits in deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from the lease of the collateral, chattel paper,
instruments, intangibles, documents of title, securities, and rights of
insurance payments or any other payments as indemnity or compensation for loss
or damage to the collateral or proceeds of the collateral. (reference no.
9928487-001) (for internal use only) (as may be amended or updated from time to
time)
July 4, 2017
17070444769



7



--------------------------------------------------------------------------------

Schedule 3
to Canadian Guarantee and Collateral Agreement


Matthews Equipment Limited
Alberta
Garage Keepers' Lien
Diamond International Trucks Ltd.
The Vehicle repaired on the Garage Keepers’ premises was released on 2019-Jan-25
Lien Amount is $2,375.38


Serial Number Goods:
SN: 1HTWGAZT5FH660234 2015 International 7400 MV - Motor Vehicle
January 28, 2019
19012824076
Matthews Equipment Limited
Alberta
Garage Keepers' Lien
Diamond International Trucks Ltd.
The Vehicle repaired on the Garage Keepers’ premises was released on 2019-Jan-25
Lien Amount is $1,184.00


Additional Debtors:
Herc Rentals
Serial Number Goods:
SN: 1HTWGAZT5FH660234 2015 International 7400 MV - Motor Vehicle
January 28, 2019
19012824219
Matthews Equipment Limited
Alberta
Garage Keepers' Lien
Diamond International Trucks Ltd.
The Vehicle repaired on the Garage Keepers’ premises was released on 2019-Jan-25
Lien Amount is $1,924.80


Additional Debtors:
Herc Rentals
Serial Number Goods:
SN: 1HTWGAZT5FH660234 2015 International 7400 MV - Motor Vehicle
January 28, 2019
19,012,824,316
Matthews Equipment Limited
Alberta
Garage Keepers' Lien
Brandt Tractor Ltd.
The Vehicle repaired on the Garage Keepers’ premises was released on 2019-May-15
Lien Amount is $2,766.50


Serial Number Goods:
SN: 1DW744KXHED665856 2018 JD 744K MV - Motor Vehicle
May 28, 2019
19052851691



8



--------------------------------------------------------------------------------

Schedule 3
to Canadian Guarantee and Collateral Agreement


Matthews Equipment Limited
Alberta
Garage Keepers' Lien
Fleet Brake Parts and Service Ltd
The Vehicle repaired on the Garage Keepers’ premises was released on 2019-Jun-17
Lien Amount is $1,588.13
Serial Number Goods:
SN 2HSCEAXR33C059539 2007 INTERNATIONAL 9200I – Motor Vehicle
July 4, 2019
19070421886
Matthews Equipment Limited
British Columbia
Repairers Lien Act
CANADIAN TRUCK & TRAILER REPAIR INC.
MV (1FVHG3DV7EHFN9020 2014 FREIGHTLINER)
Amount of Lien: $13,768.35
June 3, 2019
544901L
Matthews Equipment Limited
British Columbia
PPSA
Bank of America, N.A., as Agent
All of the debtor's present and after‐acquired personal property.
July 12, 2019
632086L
Matthews Equipment Limited
Manitoba
PPSA
Ricoh Canada Inc.
ALL GOODS WHICH ARE PHOTOCOPIERS, MULTIFUNCTION
DEVICES, PRINTERS, PRODUCTION PRINTERS, FAX MACHINES,
PROJECTORS, VIDEO CONFERENCING, INTERACTIVE
WHITEBOARDS, SERVERS, and SOFTWARE manufactured,
distributed, or sold by Ricoh Canada Inc. The goods described
herein together with all attachments, accessories, accessions,
replacements, substitutions, additions and improvements thereto,
and all proceeds in any form derived directly or indirectly from any
dealing with the collateral or proceeds thereof, and without
limitation, money, cheques, deposits in deposit-taking institutions,
goods, accounts receivable, rents or other payments arising from
the lease of the collateral, chattel paper, instruments, intangibles,
documents of title, securities, and rights of insurance payments or
any other payments as indemnity or compensation for loss or
damage to the collateral or proceeds of the collateral. (REFERENCE
NO. 9918966-001) (for internal use only) (as may be amended or
updated from time to time)
May 18, 2017
201708712103



9



--------------------------------------------------------------------------------

Schedule 3
to Canadian Guarantee and Collateral Agreement


Matthews Equipment Limited
Manitoba
PPSA
Ricoh Canada Inc.
The goods described herein together with all attachments,
accessories, accessions, replacements, substitutions, additions and
improvements thereto, and all proceeds in any form derived directly
or indirectly from any dealing with the collateral or proceeds
thereof, and without limitation, money, cheques, deposits in
deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from the lease of the collateral, chattel
paper, instruments, intangibles, documents of title, securities, and
rights of insurance payments or any other payments as indemnity or
compensation for loss or damage to the collateral or proceeds of the
collateral. (REFERENCE NO. 9874150-001) (for internal use only)
(as may be amended or updated from time to time)
October 31, 2016
201620150008
Matthews Equipment Limited
Manitoba
PPSA
Bank of America, N.A., as Agent
*The security interest is taken in all of the debtor's present and
after-acquired personal property.
July 12, 2019
201911791205



10



--------------------------------------------------------------------------------

Schedule 3
to Canadian Guarantee and Collateral Agreement


Matthews Equipment Limited
Saskatchewan
PPSA
Ricoh Canada Inc.
ALL GOODS WHICH ARE PHOTOCOPIERS, MULTIFUNCTION DEVICES, PRINTERS, PRODUCTION
PRINTERS, FAX MACHINES,
PROJECTORS, VIDEO CONFERENCING, INTERACTIVE WHITEBOARDS, SERVERS, and SOFTWARE
manufactured, distributed, or sold by
Ricoh Canada Inc. The goods described herein together with all attachments,
accessories, accessions, replacements, substitutions,
additions and improvements thereto, and “all proceeds in any form derived
directly or indirectly from any dealing with the collateral or
proceeds thereof, and without limitation, money, cheques, deposits in
deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from the lease of the collateral, chattel paper,
instruments, intangibles, documents of title, securities, and
rights of insurance payments or any other payments as indemnity or compensation
for loss or damage to the collateral or proceeds of
the collateral. (REFERENCE NO. 9874150-001) (for internal use only) (as may be
amended or updated from time to time)
October 31, 2016
301550609



11



--------------------------------------------------------------------------------

Schedule 3
to Canadian Guarantee and Collateral Agreement


Matthews Equipment Limited
Saskatchewan
PPSA
Ricoh Canada Inc.
ALL GOODS WHICH ARE PHOTOCOPIERS, MULTIFUNCTION DEVICES, PRINTERS, PRODUCTION
PRINTERS, FAX MACHINES,
PROJECTORS, VIDEO CONFERENCING, INTERACTIVE WHITEBOARDS, SERVERS, and SOFTWARE
manufactured, distributed, or sold by
Ricoh Canada Inc. The goods described herein together with all attachments,
accessories, accessions, replacements, substitutions,
additions and improvements thereto, and all proceeds in any form derived
directly or indirectly from any dealing with the collateral or
proceeds thereof, and without limitation, money, cheques, deposits in
deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from the lease of the collateral, chattel paper,
instruments, intangibles, documents of title, securities, and
rights of insurance payments or any other payments as indemnity or compensation
for loss or damage to the collateral or proceeds of
the collateral. (REFERENCE NO. 9918966-001) (for internal use only) (as may be
amended or updated from time to time)
May 16, 2017
301624395
Matthews Equipment Limited
Saskatchewan
PPSA
Bank of America, N.A., as Agent
All of the Debtor’s present and after-acquired personal property.
July 15, 2019
301926887



12



--------------------------------------------------------------------------------

Schedule 3
to Canadian Guarantee and Collateral Agreement


Matthews Equipment Limited
New Brunswick
PPSA
Ricoh Canada Inc.
ALL GOODS WHICH ARE PHOTOCOPIERS, MULTIFUNCTION DEVICES, PRINTERS, PRODUCTION
PRINTERS, FAX MACHINES, PROJECTORS, VIDEO CONFERENCING, INTERACTIVE
WHITEBOARDS, SERVERS, and SOFTWARE manufactured, distributed, or sold by Ricoh
Canada Inc.
The goods described herein together with all attachments, accessories,
accessions, replacements,
substitutions, additions and improvements thereto, and "all proceeds in any form
derived directly or
indirectly from any dealing with the collateral or proceeds thereof, and without
limitation, money, cheques,
deposits in deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from
the lease of the collateral, chattel paper, instruments, intangibles, documents
of title, securities, and rights of insurance payments or any other payments as
indemnity or compensation for loss or damage to the collateral or proceeds of
the collateral. (REFERENCE NO. 9874150-001) (for internal use only) (as may be
amended or updated from time to time)
October 31, 2016
28163236



13



--------------------------------------------------------------------------------

Schedule 3
to Canadian Guarantee and Collateral Agreement


Matthews Equipment Limited
New Brunswick
PPSA
Ricoh Canada Inc.
ALL GOODS WHICH ARE PHOTOCOPIERS, MULTIFUNCTION DEVICES, PRINTERS, PRODUCTION
PRINTERS, FAX MACHINES, PROJECTORS, VIDEO CONFERENCING, INTERACTIVE
WHITEBOARDS, SERVERS, and SOFTWARE manufactured, distributed, or sold by Ricoh
Canada Inc.
The goods described herein together with all attachments, accessories,
accessions, replacements, substitutions, additions and improvements thereto, and
all proceeds in any form derived directly or
indirectly from any dealing with the collateral or proceeds thereof, and without
limitation, money, cheques,
deposits in deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from
the lease of the collateral, chattel paper, instruments, intangibles, documents
of title, securities, and rights
of insurance payments or any other payments as indemnity or compensation for
loss or damage to the
collateral or proceeds of the collateral. (REFERENCE NO. 9918966-001) (for
internal use only) (as may
be amended or updated from time to time)
May 16, 2017
28926996, as Amended by:
28959641
Matthews Equipment Limited
New Brunswick
PPSA
Bank of America, N.A., as Agent
A security interest is taken in all of the debtor's present and after-acquired
personal property.
July 16, 2019
32441016



14



--------------------------------------------------------------------------------

Schedule 3
to Canadian Guarantee and Collateral Agreement


Matthews Equipment Limited
Nova Scotia
PPSA
Ricoh Canada Inc.
ALL GOODS WHICH ARE PHOTOCOPIERS, MULTIFUNCTION DEVICES, PRINTERS, PRODUCTION
PRINTERS, FAX MACHINES, PROJECTORS, VIDEO CONFERENCING, INTERACTIVE
WHITEBOARDS, SERVERS, and SOFTWARE manufactured, distributed, or sold by Ricoh
Canada Inc.
The goods described herein together with all attachments, accessories,
accessions, replacements,
substitutions, additions and improvements thereto, and all proceeds in any form
derived directly or
indirectly from any dealing with the collateral or proceeds thereof, and without
limitation, money, cheques,
deposits in deposit-taking institutions, goods, accounts receivable, rents or
other payments arising from
the lease of the collateral, chattel paper, instruments, intangibles, documents
of title, securities, and rights
of insurance payments or any other payments as indemnity or compensation for
loss or damage to the
collateral or proceeds of the collateral. (REFERENCE NO. 9918966-001) (for
internal use only) (as may
be amended or updated from time to time)
May 16, 2017
27625201, as Amended by:
27657915
Matthews Equipment Limited
Nova Scotia
PPSA
Bank of America, N.A., as Agent
A security interest is taken in all of the debtor's present and after-acquired
personal property.
July 16, 2019
31474596













15



--------------------------------------------------------------------------------

Schedule 3
to Canadian Guarantee and Collateral Agreement




Schedule 3: Intellectual Property Filings
Granting Party
Registration No./Application No.
Date of Registration/Application
Patents
Nil.
 
 
Trademarks
Matthews Equipment Limited
 
 
CERTIFIED RENTALS LTD.; DESIGN
TMA294302
August 24, 1984
IT’S CERTIFIED; DESIGN
TMA294301
August 24, 1984
WYATT RENTALS & DESIGN
TMA413203
June 4, 1993
MATTHEWS
TMA706532
February 5, 2008
Copyrights
Nil.
 
 
 
 
 
Industrial Designs
Nil.
 
 







16



--------------------------------------------------------------------------------


Schedule 4
to Canadian Guarantee and Collateral Agreement


Schedule 4: Jurisdiction of Organization, Certain Addresses and Locations of
Collateral


Granting Party
Jurisdiction of Organization
Address of Chief Executive Office
Address of Registered Office
Locations of Collateral
Matthews Equipment Limited
Ontario
35 Claireville Drive
Etobicoke, ON
M9W 5Z7 



35 Claireville Drive
Etobicoke, ON M9W 5Z7
Alberta
British
Columbia
Manitoba
Ontario
Nova Scotia
New Brunswick
Saskatchewan







17



--------------------------------------------------------------------------------


Schedule 5
to Canadian  Guarantee and Collateral Agreement


Schedule 5: Intellectual Property
Granting Party
Registration No./Application
Date of Registration/No. Application
Patents and Patent Licenses
Nil.
 
 
 
 
 
Trademarks and Trademark Licenses
CERTIFIED RENTALS LTD.; DESIGN
TMA294302
August 24, 1984
IT’S CERTIFIED; DESIGN
TMA294301
August 24, 1984
WYATT RENTALS & DESIGN
TMA413203
June 4, 1993
MATTHEWS
TMA706532
February 5, 2008
Copyrights and Copyright Licenses
Nil.
 
 
 
 
 
Industrial Designs and Industrial Design Licenses
Nil.
 
 
 
 
 







18



--------------------------------------------------------------------------------






Schedule 6: Contracts
Nil


19

